


Exhibit 10.6

 

EIGHTH AMENDED AND RESTATED

LIQUIDITY AGREEMENT

 

among

 

BUNGE ASSET FUNDING CORP.

 

THE FINANCIAL INSTITUTIONS LISTED
ON THE SIGNATURE PAGES HERETO

 

CITIBANK, N.A.,

as Syndication Agent,

 

BNP PARIBAS,

as Documentation Agent,

 

CREDIT SUISSE, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,

as Documentation Agent,

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,

as Documentation Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of October 5, 2007

 

J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as lead Arrangers
and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

SECTION 1.01

 

Definitions

 

1

 

 

 

 

 

ARTICLE II COMMERCIAL PAPER OPERATIONS

 

2

 

 

 

SECTION 2.01

 

Issuance of Commercial Paper

 

2

SECTION 2.02

 

Commercial Paper Account; Payment of Commercial Paper

 

3

 

 

 

 

 

ARTICLE III LIQUIDITY LOANS

 

3

 

 

 

SECTION 3.01

 

Liquidity Loans

 

3

SECTION 3.02

 

The Liquidity Loan Notes

 

9

SECTION 3.03

 

Interest

 

10

SECTION 3.04

 

Responsibilities of Each Liquidity Bank

 

11

SECTION 3.05

 

Confirming Letters of Credit

 

11

 

 

 

 

 

ARTICLE IV OTHER CREDIT TERMS

 

11

 

 

 

SECTION 4.01

 

Fees

 

11

SECTION 4.02

 

Termination or Reduction of the Aggregate Liquidity Commitment

 

12

SECTION 4.03

 

Extensions of the Aggregate Liquidity Commitment

 

13

SECTION 4.04

 

Proceeds

 

15

SECTION 4.05

 

Increased Costs; Capital Adequacy

 

15

SECTION 4.06

 

Taxes.

 

18

SECTION 4.07

 

Addition, Removal and Downgrading of Liquidity Banks

 

18

SECTION 4.08

 

Illegality

 

19

SECTION 4.09

 

Unavailability of LIBOR Liquidity Loans

 

19

 

 

 

 

 

ARTICLE V PAYMENTS

 

20

 

 

 

SECTION 5.01

 

Payments on Non–Business Days

 

20

SECTION 5.02

 

Prepayments

 

20

SECTION 5.03

 

Cash Collateral Account

 

20

SECTION 5.04

 

Method and Place of Payment, etc.

 

21

SECTION 5.05

 

Draws on and Exchange of the Letter of Credit

 

21

 

 

 

 

 

ARTICLE VI CONDITIONS PRECEDENT

 

23

 

 

 

SECTION 6.01

 

Conditions to Effectiveness

 

23

SECTION 6.02

 

Conditions to Each Issuance of Commercial Paper

 

26

 

--------------------------------------------------------------------------------


 

SECTION 6.03

 

Conditions Precedent to the Making of Each Liquidity Loan

 

27

SECTION 6.04

 

Conditions to the Making of any Liquidity Loan Pursuant to subsection 3.01(a)(v)

 

27

 

 

 

 

 

ARTICLE VII COVENANTS

 

27

 

 

 

 

 

SECTION 7.01

 

Affirmative Covenants

 

28

SECTION 7.02

 

Negative Covenants

 

30

 

 

 

 

 

ARTICLE VIII mandatory LIQUIDATION EVENTS, MANDATORY CP WIND-DOWN EVENTS AND
REMEDIES

 

31

 

 

 

SECTION 8.01

 

Mandatory Liquidation Events

 

31

SECTION 8.02

 

Mandatory CP Wind-Down Events

 

34

SECTION 8.03

 

Remedies

 

34

 

 

 

 

 

ARTICLE IX REPRESENTATIONS AND WARRANTIES

 

35

 

 

 

SECTION 9.01

 

Corporate Existence

 

35

SECTION 9.02

 

Corporate Power; Authorization; Enforceable Obligation

 

35

SECTION 9.03

 

No Legal Bar

 

36

SECTION 9.04

 

No Material Litigation

 

36

SECTION 9.05

 

Security Interest

 

36

SECTION 9.06

 

Commercial Paper; Investment Company Act

 

37

SECTION 9.07

 

Securities Act

 

37

SECTION 9.08

 

Accuracy of Information

 

37

SECTION 9.09

 

Taxes and ERISA Liability

 

37

SECTION 9.10

 

Federal Regulations

 

37

SECTION 9.11

 

No Change

 

38

SECTION 9.12

 

Solvency

 

38

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS

 

38

 

 

 

SECTION 10.01

 

Appointment of the Administrative Agent

 

38

SECTION 10.02

 

Resignation of the Administrative Agent

 

42

SECTION 10.03

 

Obligations Several

 

42

SECTION 10.04

 

Multiple Capacities

 

42

SECTION 10.05

 

Agent Communications

 

43

SECTION 10.06

 

Documentation Agent and Syndication Agent

 

43

 

 

 

ARTICLE XI MISCELLANEOUS

 

43

 

 

 

SECTION 11.01

 

Computations

 

43

SECTION 11.02

 

Exercise of Rights

 

43

 

ii

--------------------------------------------------------------------------------


 

SECTION 11.03

 

Amendment and Waiver

 

44

SECTION 11.04

 

Expenses and Indemnification

 

45

SECTION 11.05

 

Successors and Assigns

 

46

SECTION 11.06

 

Notices, Requests, Demands

 

49

SECTION 11.07

 

Survival

 

49

SECTION 11.08

 

GOVERNING LAW

 

49

SECTION 11.09

 

Counterparts

 

50

SECTION 11.10

 

Setoff

 

50

SECTION 11.11

 

Further Assurances

 

50

SECTION 11.12

 

No Bankruptcy Petition Against BAFC; Liability of BAFC

 

50

SECTION 11.13

 

No Recourse Loan

 

51

SECTION 11.14

 

Knowledge of BAFC

 

51

SECTION 11.15

 

Descriptive Headings

 

51

SECTION 11.16

 

Consent to Jurisdiction and Service of Process

 

51

SECTION 11.17

 

Confidentiality

 

52

SECTION 11.18

 

Final Agreement

 

52

SECTION 11.19

 

U.S.A. PATRIOT Act

 

52

 

 

 

 

 

EXHIBIT A

 

Form of Liquidity Loan Note

 

A-1

EXHIBIT B

 

Form of Assignment and Assumption Agreement

 

B-1

 

 

 

 

 

ANNEX Y

 

List of Liquidity Bank Percentages

 

Y-1

 

iii

--------------------------------------------------------------------------------

 

EIGHTH AMENDED AND RESTATED

 

LIQUIDITY AGREEMENT

 

EIGHTH AMENDED AND RESTATED LIQUIDITY AGREEMENT, dated as of October 5, 2007 (as
amended, supplemented or otherwise modified in accordance with the terms hereof
and in effect from time to time, this “Agreement”), among BUNGE ASSET FUNDING
CORP., a Delaware corporation (hereinafter, together with its successors and
assigns, called “BAFC”), the lenders that are parties hereto (hereinafter each,
together with its successors and assigns, a “Liquidity Bank”, and collectively,
together with their successors and assigns, the “Liquidity Banks”), and JPMORGAN
CHASE BANK, N.A., a New York banking corporation, as agent for the Liquidity
Banks (hereinafter, together with its successors and assigns in such capacity,
the “Administrative Agent”).  This Agreement amends and restates that certain
Seventh Amended and Restated Liquidity Agreement, dated as of June 11, 2007,
among BAFC, the Liquidity Banks and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, BAFC proposes to issue and sell its Commercial Paper in the United
States commercial paper market and utilize the net proceeds thereof to make
advances under the Series 2000-1 VFC Certificate;

 

WHEREAS, BAFC has made application to the Liquidity Banks for the commitment of
the Liquidity Banks to make loans to BAFC, the proceeds of which shall be used
to either make payments in respect of BAFC’s Commercial Paper or to fund
advances under the Series 2000-1 VFC Certificate;

 

WHEREAS, subject to the terms and conditions set forth herein, the Liquidity
Banks are willing to make such loans to BAFC; and

 

WHEREAS, BAFC desires to utilize the facility provided by the Liquidity Banks
under this Agreement both as a revolving credit facility and as a back-up
liquidity facility for any Commercial Paper issued by BAFC, and the Liquidity
Banks intend to make such facility available for both such purposes.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01       Definitions.  Except as otherwise expressly provided below or
elsewhere herein, or unless the context otherwise requires, capitalized terms
used herein shall have the meanings assigned to such terms in Annex X (as
amended, supplemented or otherwise

 

--------------------------------------------------------------------------------


 

modified and in effect from time to time, “Annex X”) attached to the Fifth
Amended and Restated Pooling Agreement, dated as of June 28, 2004, among BAFC,
Bunge Management Services, Inc., as the Servicer, and The Bank of New York, as
Trustee (as amended, supplemented or otherwise modified and in effect from time
to time, the “Pooling Agreement”), which is incorporated by reference herein.

 

ARTICLE II

COMMERCIAL PAPER OPERATIONS

 

SECTION 2.01       Issuance of Commercial Paper.

 

(a)           Subject to the provisions of this Section 2.01 and to Article VI
hereof, so long as the Depositary is not in receipt of instructions then in
effect from the Administrative Agent, given in accordance with this Section 2.01
and the Depositary Agreement, not to issue or deliver Commercial Paper because a
No-Issuance Condition for Commercial Paper has occurred and is continuing, BAFC
shall have the right prior to the Liquidity Commitment Expiration Date, from
time to time to issue and sell Commercial Paper pursuant to the terms of this
Agreement and the Depositary Agreement.  Any instructions to cease Commercial
Paper issuance from the Administrative Agent to the Depositary shall specify the
event as being the reason to cease issuing and delivering Commercial Paper.  The
Administrative Agent agrees that it shall only instruct the Depositary not to
issue or deliver Commercial Paper if there shall have occurred one or more of
the events described in this subsection 2.01(a). If the Administrative Agent
shall, as permitted by this subsection 2.01(a) and the Depositary Agreement,
instruct the Depositary not to issue or deliver Commercial Paper, BAFC shall not
thereafter issue and sell any Commercial Paper.  Concurrently with the giving of
any such instructions to the Depositary, the Administrative Agent shall give
notice thereof to BAFC, the Servicer, the Collateral Agent, the Letter of Credit
Agent, each Placement Agent and the Series 2000-1 Rating Agencies, but failure
to do so shall not impair the effect of such instructions.

 

(b)           BAFC agrees that each CP Note shall (i) be in the applicable form
attached to the Depositary Agreement and be completed in accordance with this
Agreement and the Depositary Agreement, (ii) be dated the date of issuance
thereof, (iii) be made payable to the order of a named payee or bearer,
(iv) have a maturity date which shall be a Business Day not later than the
earliest to occur of (A) the one hundred and eightieth (180th) day following the
issuance thereof, (B) the third (3rd) Business Day prior to the Liquidity
Commitment Expiration Date and (C) the third (3rd) Business Day prior to the L/C
Expiration Date in effect on the date of the issuance thereof, and (v) be in a
Face Amount of $100,000 or an integral multiple of $1,000 in excess thereof;
provided that no issuance of Commercial Paper shall be made if, after giving
effect to such issuance, the Credits Outstanding shall exceed the Aggregate
Available Liquidity

 

2

--------------------------------------------------------------------------------


 

Commitment.  All Commercial Paper shall be delivered and issued against payment
therefor in accordance with the terms of this Agreement and the Depositary
Agreement.

 

SECTION 2.02       Commercial Paper Account; Payment of Commercial Paper.

 

(a)           Contemporaneously with the execution and delivery by BAFC of the
Depositary Agreement, and for the purposes of this Agreement, the Security
Agreement and the Depositary Agreement, the Depositary shall establish at its
banking offices in The City of New York a special purpose non-interest bearing
trust account for the sole and exclusive benefit of the Secured Parties (said
account being referred to herein and in the Depositary Agreement as the
“Commercial Paper Account”), over which the Depositary shall have sole dominion
and control and sole right of withdrawal.  Proceeds of the sale of Commercial
Paper shall be deposited in the Commercial Paper Account and used to the extent
necessary to pay matured and concurrently maturing Commercial Paper; otherwise
proceeds of the sale of Commercial Paper shall be transferred to the Cash
Collateral Account for disposition in accordance with the Security Agreement.

 

(b)           Contemporaneously with the execution and delivery by BAFC of the
Depositary Agreement and for the purposes of this Agreement, the Security
Agreement and the Depositary Agreement, the Depositary shall establish at its
banking offices in The City of New York a special purpose, non-interest bearing
trust account, for the sole and exclusive benefit of the holders of the
outstanding Commercial Paper, over which the Depositary shall have sole dominion
and control and the sole right of withdrawal (said account being referred to
herein and in the Depositary Agreement as the “Special Payment Account”). 
Proceeds of a Liquidity Loan made in accordance with subsection 3.01(a)(ii),
(iii) or (iv) hereof and Section 8(b), (c) or (d) of the Depositary Agreement
and all funds received from the Collateral Agent at any time that the Collateral
Agent indicates that a Security Agreement Event of Default exists and is
continuing shall be deposited in the Special Payment Account and used to the
extent necessary to pay in full the Commercial Paper as it matures.  BAFC shall
have no legal, equitable or beneficial interest in the Special Payment Account.

 

ARTICLE III

LIQUIDITY LOANS

 

SECTION 3.01       Liquidity Loans.

 

(a)           Subject to and upon the terms and conditions herein set forth,
each Liquidity Bank severally agrees on a revolving basis prior to the Liquidity
Commitment Expiration Date, to make a loan or loans (each a “Liquidity Loan” and
collectively, the “Liquidity Loans”) to BAFC, which Liquidity Loans may be
repaid and the principal amount thereof (with the exception of Exiting Loans)
reborrowed and bear interest in accordance with the provisions hereof and shall
be made by the Liquidity Banks (with the

 

3

--------------------------------------------------------------------------------


 

exception of Exiting Loans) pro rata on the basis of their Percentages of the
Aggregate Liquidity Commitment as follows:

 

(i)            If, on any Business Day that Commercial Paper matures, BAFC is
unable to or is not permitted to (including, but not limited to, as a result of
the occurrence of a Mandatory CP Wind-Down Event) issue additional Commercial
Paper in an aggregate net amount sufficient to repay in full all Commercial
Paper maturing on such day (the excess of the amount required to pay in full all
such Commercial Paper maturing on such day after giving effect to any
disbursement with respect to such maturing Commercial Paper from the Cash
Collateral Account or the Commercial Paper Account, over the sum of the net
amount obtained by the issuance of Commercial Paper on such day, being
hereinafter referred to as a “Commercial Paper Deficit”), each Liquidity Bank
shall, upon (x) receipt of notice (which may be a facsimile) from the Depositary
to the effect that BAFC is unable to so issue and sell additional Commercial
Paper at any price and the amount of the Commercial Paper Deficit and
(y) request of BAFC (which may be contained in the notice referred to in the
preceding clause (x)) or the Depositary (the Depositary acting as
attorney-in-fact for BAFC), and subject to the limitations imposed by subsection
3.01(c) and Section 6.03 hereof, make a Liquidity Loan in an aggregate principal
amount equal to (1) the product of (A) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment, times (B) the Commercial Paper Deficit, less
(2) the product of (A) such Liquidity Bank’s Percentage of the Aggregate
Liquidity Commitment, times (B) the Series 2000-1 Invested Percentage of
Defaulted Loans reflected on the Daily Report delivered on such day (calculated
by converting any Defaulted Loans denominated in Approved Currencies other than
Dollars into Dollars at the Rate of Exchange).

 

(ii)           If the Depositary shall have failed to timely receive from the
Administrative Agent the notice of extension of the Liquidity Commitment
Expiration Date described in subsection 4.03(b) or (c) hereof, then each
Liquidity Bank shall, subject to the limitations imposed by subsection
3.01(c) and Section 6.03, no later than the fifth Business Day prior to any
upcoming Liquidity Commitment Expiration Date make a Liquidity Loan in a
principal amount equal to (1) the product of (A) such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment times (B) the Face Amount of
all Commercial Paper outstanding on such day, after giving effect to funds
otherwise available to pay such Commercial Paper on such day, less (2) the
product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, times, (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).

 

4

--------------------------------------------------------------------------------


 

(iii)          Not later than the fifth Business Day prior to any upcoming
Liquidity Commitment Expiration Date with respect to which there exists an
Exiting Bank, the Exiting Bank shall, upon receipt by the Administrative Agent
of a request from BAFC or the Depositary (acting as attorney-in-fact for BAFC),
and subject to the limitations imposed by subsection 3.01(c) and Section 6.03,
make a Liquidity Loan (i.e., an Exiting Loan as defined in subsection
4.03(c)(ii) hereof) in a principal amount equal to (1) the product of (A) such
Exiting Bank’s Percentage of the Aggregate Liquidity Commitment (prior to any
reduction as a result of the removal of the Exiting Bank) times (B) the Face
Amount of Commercial Paper then outstanding, after giving effect to funds
otherwise available to pay such Commercial Paper on such day, less (2) the
product of (A) such Exiting Bank’s Percentage of the Aggregate Liquidity
Commitment, times (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).

 

(iv)          In the event of the occurrence of a Mandatory Liquidation Event,
then each Liquidity Bank shall immediately in accordance with subsection
3.01(b), subject to the limitations imposed by subsection 3.01(c) and
Section 6.03, make a Liquidity Loan in a principal amount equal to (1) the
product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment times (B) the Face Amount of all Commercial Paper outstanding on such
day, after giving effect to funds otherwise available to pay such Commercial
Paper on such day, less (2) the product of (A) such Liquidity Bank’s Percentage
of the Aggregate Liquidity Commitment, times (B) the Series 2000-1 Invested
Percentage of Defaulted Loans reflected on the Daily Report delivered on such
day (calculated by converting any Defaulted Loans denominated in Approved
Currencies other than Dollars into Dollars at the Rate of Exchange).

 

(v)           Each Liquidity Bank shall in addition to its obligations under
subsection 3.01(a)(i), upon receipt by the Administrative Agent of a Notice of
Borrowing from BAFC or the Depositary (acting as attorney-in-fact for BAFC) in
accordance with subsection 3.01(b) and subject to the limitations imposed by
subsection 3.01(c), Section 6.03 and Section 6.04, make a Liquidity Loan in a
principal amount equal to (1) the product of (A) such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment times (B) the amount of the
Borrowing requested by BAFC or the Depositary, less (2) the product of (A) such
Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment, times (B) the
Series 2000-1 Invested Percentage of Defaulted Loans reflected on the Daily
Report delivered on such day (calculated by converting any Defaulted Loans
denominated in Approved Currencies other than Dollars into Dollars at the Rate
of Exchange).  Prior to the occurrence of a Mandatory Liquidation Event, the
proceeds of each Liquidity Loan made pursuant to this clause (v) shall be

 

5

--------------------------------------------------------------------------------


 

deposited in the Cash Collateral Account and may be used by BAFC to fund
additional advances under the Series 2000-1 VFC Certificate.

 

(b)           In order to effect Borrowings hereunder, BAFC or the Depositary
(the Depositary acting as attorney-in-fact for BAFC in accordance with Section 8
of the Depositary Agreement), shall give the Administrative Agent telephonic
(confirmed in writing promptly thereafter) or written notice (each, a “Notice of
Borrowing”) of the aggregate principal amount of any Liquidity Loan required by
subsection 3.01(a) hereof (i) for each Borrowing consisting of a Prime Rate
Liquidity Loan, not later than 11:00 a.m. (New York City time) on the date of
such Borrowing, or (ii) for each Borrowing consisting of a LIBOR Liquidity Loan,
not later than 11:00 A.M. (New York City time) three Business Days before the
date of such Borrowing.  Each such Notice of Borrowing shall specify: (i) the
type of Liquidity Loan comprising such Borrowing, (ii) the amount of such
Borrowing required by subsection 3.01(a) hereof; and (iii) in the case of a
Borrowing consisting of a LIBOR Liquidity Loan, the Interest Period with respect
thereto.  The Administrative Agent shall promptly (and, in any event, by
1:30 P.M. (New York City time) if the Administrative Agent has received the
Notice of Borrowing by 11:00 A.M. (New York City time) from BAFC or the
Depositary) give each Liquidity Bank telephonic notice (confirmed in writing
promptly thereafter) of such request.  Each Borrowing requested pursuant to
subsection 3.01(a)(v) shall be in an amount equal to at least $10,000,000 and
multiples of $1,000,000 in excess thereof (or if the then Aggregate Available
Liquidity Commitment is less than $10,000,000, such lesser amount).  Each
Borrowing pursuant to subsections 3.01(a)(i), (ii), (iv) and (v) shall be made
ratably by the Liquidity Banks in proportion to each Liquidity Bank’s Percentage
of the Aggregate Liquidity Commitment.  No later than 3:00 P.M. (New York City
time) on the date on which a Liquidity Loan is to be made, the Administrative
Agent acting on behalf of the Liquidity Banks will make available to BAFC in
freely transferable Dollars and in immediately available funds the Liquidity
Loan received by the Administrative Agent from the Liquidity Banks required to
be made on such day by the Liquidity Banks by remitting the proceeds of such
Liquidity Loan to the Commercial Paper Account (or with respect to Liquidity
Loans made pursuant to subsection 3.01(a)(v), to the Cash Collateral Account)
for application by the Depositary in accordance with the terms of the Depositary
Agreement.  BAFC may subsequently (prior to the occurrence and continuation of a
Mandatory Liquidation Event) elect to convert a Prime Rate Liquidity Loan to a
LIBOR Liquidity Loan, or to continue to maintain a LIBOR Liquidity Loan as a
LIBOR Liquidity Loan for an additional Interest Period, in accordance with the
procedures set forth in subsection 3.01(h) below.

 

(c)           Notwithstanding any other provision hereof or of any other
Transaction Document, no Liquidity Loan shall be made by a Liquidity Bank to
BAFC in a principal amount exceeding, together with the aggregate principal
amount of such Liquidity Bank’s then outstanding Liquidity Loans, (i) such
Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment minus (ii) the
product of (x) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, times (y) the Series 2000-1

 

6

--------------------------------------------------------------------------------


 

Invested Percentage of Defaulted Loans reflected on the most recent Daily Report
(calculated by converting any Defaulted Loans denominated in Approved Currencies
other than Dollars into Dollars at the Rate of Exchange).

 

(d)           Subject to Section 3.01(c), Section 6.03 and 8.03(a) hereof, each
Liquidity Loan required to be made pursuant to Section 3.01(a)(i)-(iv) shall be
made by the Liquidity Banks notwithstanding the occurrence of any Mandatory
Liquidation Event.

 

(e)           BAFC hereby agrees that it shall use the proceeds of each
Liquidity Loan solely to make payments in respect of maturing Commercial Paper
or, in the case of Liquidity Loans made in the circumstances set forth in
subsection 3.01(a)(v), to fund advances under the Series 2000-1 VFC Certificate.

 

(f)            Each Liquidity Loan shall mature and become due and payable on
the Liquidity Commitment Expiration Date (which Liquidity Commitment Expiration
Date, in the case of an Exiting Loan, shall be the Liquidity Commitment
Expiration Date with respect to which such Exiting Loan is made, and not, for
the avoidance of doubt, the Liquidity Commitment Expiration Date as it may have
been extended by the other Liquidity Banks pursuant to Section 4.03) or, if
earlier, the date on which a Mandatory Liquidation Event has occurred and the
Administrative Agent shall have declared the Liquidity Loans due and payable. 
In addition, each Liquidity Loan shall be repaid in accordance with Section 5.02
hereof and Articles V and VI of the Security Agreement.

 

(g)

 

(i)            After receiving telephonic notice (confirmed in writing promptly
thereafter) from the Administrative Agent of a Notice of Borrowing, each
Liquidity Bank (or solely an Exiting Bank in the case of an Exiting Loan) shall
make available to the Administrative Agent, at its office in New York, New York
in immediately available funds, prior to 2:30 P.M., New York City time, on the
day such telephonic notice is received, with respect to any Borrowing consisting
of a Prime Rate Liquidity Loan, or three Business Days after such telephonic
notice is received, with respect to any Borrowing consisting of a LIBOR
Liquidity Loan, such Liquidity Bank’s Percentage of such Liquidity Loan (or
amount of Exiting Loan, as applicable) required to be made on such day;
provided, however, that with respect to any Liquidity Bank that is assigned a
short-term credit rating below “A-1” or “P-1” by S&P or Moody’s, respectively,
the Administrative Agent shall draw on any letter of credit or other similar
instrument issued by a bank that is confirming such Liquidity Bank’s obligation
to make such Liquidity Loans prior to 2:30 p.m., New York City time, on the day
such Liquidity Loan is required to be made as set forth above.  Each Liquidity
Bank shall indemnify and hold harmless the Administrative Agent from and against
any and all losses, liabilities (including liabilities for penalties), actions,
suits, judgments, demands, costs and expenses (including, without limitation,
attorneys’ fees and expenses) resulting from any failure on the part of such

 

7

--------------------------------------------------------------------------------


 

Liquidity Bank to provide the Administrative Agent with such Liquidity Bank’s
Percentage of any Liquidity Loan (or amount of Exiting Loan, as applicable) paid
by the Administrative Agent in accordance with the provisions of subsections
3.01(a)(i)-(iv) and any Liquidity Bank that shall fail to fund its Percentage of
such Liquidity Loan shall pay interest on any such shortfall at the daily
Federal Funds Effective Rate until such amount has been paid.

 

(ii)           With respect to any Borrowing requested to be made pursuant to
subsection 3.01(a)(v), unless the Administrative Agent shall have been notified
in writing by any Liquidity Bank prior to 2:30 P.M., New York City time, on the
day such Borrowing is to be made that such Liquidity Bank will not make
available to the Administrative Agent its Percentage of such Borrowing, the
Administrative Agent may assume that such Liquidity Bank will make such amount
available to the Administrative Agent on the date of such Borrowing, and the
Administrative Agent may, in reliance upon such assumption, make available to
BAFC a corresponding amount. If such amount is not made available to the
Administrative Agent at or before the required time on the date of such
Borrowing, such Liquidity Bank shall pay to the Administrative Agent, on demand,
such amount, with interest thereon at a rate equal to the daily Federal Funds
Effective Rate for the period from and including the date of such Borrowing to
the date such Liquidity Bank makes such amount immediately available to the
Administrative Agent.  If such Liquidity Bank’s Percentage of such Borrowing is
not made available to the Administrative Agent by such Liquidity Bank within
three (3) Business Days after the date of such Borrowing, the Administrative
Agent also shall be entitled to recover such amount from BAFC, together with
interest from the date such amount was made available to BAFC at the rate per
annum then applicable to such Borrowing hereunder.

 

(h)           In the event BAFC wishes to convert an existing LIBOR Liquidity
Loan to a Prime Rate Liquidity Loan, BAFC shall give telephonic (confirmed in
writing promptly thereafter) or written notice to the Administrative Agent of
such election by 1:00 p.m. (New York City time) on the date at least one
(1) Business Day prior to the date on which BAFC specifies (in accordance with
this Section 3.01(h)) that such conversion is to take effect; provided, that any
such conversion of LIBOR Liquidity Loans may only be made on the last day of the
Interest Period with respect thereto. In the event BAFC wishes to convert an
existing Prime Rate Liquidity Loan to a LIBOR Liquidity Loan or to continue an
existing LIBOR Liquidity Loan as a LIBOR Liquidity Loan for an additional
Interest Period, BAFC shall give telephonic (confirmed in writing promptly
thereafter) or written notice to the Administrative Agent of such election
(A) in the case of a conversion, by 1:00 p.m. (New York City time) on the date
at least three (3) Business Days prior to the date on which BAFC specifies (in
accordance with this subsection 3.01(h)) that such conversion is to take effect,
or (B) in the case of a continuation, by 1:00 p.m. (New York City time) on the
date at least three (3) Business Days prior to the last day of the applicable
Interest Period.  In the event BAFC fails to

 

8

--------------------------------------------------------------------------------


 

timely give the notice of election described above, or if a Mandatory
Liquidation Event shall have occurred, an existing Prime Rate Liquidity Loan
shall continue as a Prime Rate Liquidity Loan, and an existing LIBOR Liquidity
Loan shall, at the end of the Interest Period applicable thereto, convert to a
Prime Rate Liquidity Loan thereafter (subject to later election of BAFC in
accordance with this subsection 3.01(h)).  The term “Interest Period” means the
period with respect to a LIBOR Liquidity Loan commencing (x) in the case of the
first Interest Period with respect to an initial Borrowing of such LIBOR
Liquidity Loan, on the Liquidity Loan disbursement date, (y) in the case of
conversion of a Prime Rate Liquidity Loan to a LIBOR Liquidity Loan, on the date
of conversion and (z) in all other cases, on the last day of the immediately
preceding Interest Period, and ending on the date one (1), two (2), three (3) or
six (6) month(s) thereafter as selected by BAFC in the Notice of Borrowing or
notice of conversion; provided, however, that:

 

(i)            BAFC may not select an Interest Period that extends beyond the
Liquidity Commitment Expiration Date;

 

(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided, however, that, if such
extension would cause the last day of such Interest Period to occur in the
following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

 

(iii)          for purposes of determining an Interest Period, a month means a
period starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no numerically corresponding day in the month in which such Interest Period
is to end or if such Interest Period begins on the last Business Day of a
calendar month, then such Interest Period shall end on the last Business Day of
the calendar month in which such Interest Period is to end.

 

SECTION 3.02       The Liquidity Loan Notes.

 

(a)           BAFC’s obligation to pay the principal of and interest on all the
Liquidity Loans made by each Liquidity Bank or, in the case of an Exiting Loan,
by an Exiting Bank, shall be evidenced by a single note of BAFC with respect to
each such Liquidity Bank (or Exiting Bank, as the case may be) (each, a
“Liquidity Loan Note” and collectively, the “Liquidity Loan Notes”) which shall:
(1) be dated the date such Liquidity Bank becomes a party to this Agreement;
(2) be in the stated principal amount equal to the relevant Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment (as the same may be decreased
pursuant to Section 4.02 or 4.03 hereof); (3) bear interest as provided in
Section 3.03 hereof; (4) be payable on the earlier of the Liquidity Commitment
Expiration Date and the date on which a Mandatory Liquidation Event has occurred
and the Administrative Agent shall have declared the Liquidity Loan Note to be
due and payable; (5) be entitled to the benefits of this Agreement, the

 

9

--------------------------------------------------------------------------------


 

Guaranty, the Letter of Credit and the Security Agreement; and (6) be
substantially in the form of Exhibit A to this Agreement with blanks
appropriately completed in conformity herewith.  Each Liquidity Bank shall, and
is hereby authorized to, make a notation on the schedule attached to its
Liquidity Loan Note (or on a continuation of such schedule), or in the records
of such Liquidity Bank, of the date and amount of the payment of principal
thereon (which notations shall, in absence of evidence to the contrary, be
presumptive evidence of the outstanding principal amount thereof) and prior to
any transfer of its Liquidity Loan Note, such Liquidity Bank shall endorse the
outstanding principal amount of such Liquidity Loan Note on the schedule
attached thereto; provided, however, that the failure to make such a notation
shall not adversely affect such Liquidity Bank’s rights with respect to the
Liquidity Loans.

 

(b)           Although the Liquidity Loan Note of each Liquidity Bank shall be
dated the date such Liquidity Bank becomes a party to this Agreement, interest
in respect thereof shall be payable only for the periods during which Liquidity
Loans are outstanding thereunder.  In addition, although the stated principal
amount of the Liquidity Loan Note shall be equal to the related Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment, such Liquidity Loan Note shall
be enforceable with respect to BAFC’s obligation to pay the principal thereof
only to the extent of the unpaid principal amount of the Liquidity Loans
outstanding thereunder at the time such enforcement shall be sought.

 

SECTION 3.03       Interest.

 

(a)           BAFC shall pay interest prior to maturity, and prior to the
occurrence of a Mandatory Liquidation Event, on the unpaid principal amount of
each LIBOR Liquidity Loan from and including the first day of the Interest
Period applicable to such LIBOR Liquidity Loan to but excluding the last day of
such Interest Period (or, if occurring earlier, to maturity, whether by
acceleration or otherwise), at a rate per annum (calculated on the basis of
actual days elapsed in a year of 360 days) equal to the Series 2000-1 Applicable
Margin plus the LIBOR Rate in effect from time to time, payable as provided in
subsection 3.03(b) herein.  Prior to maturity and prior to the occurrence of a
Mandatory Liquidation Event, BAFC shall pay interest on the unpaid principal
amount of each Prime Rate Liquidity Loan from and including the date such
Liquidity Loan is made (or converted to a Prime Rate Liquidity Loan) to but
excluding the date such Liquidity Loan is converted to a LIBOR Liquidity Loan
(or, if occurring earlier, to maturity, whether by acceleration or otherwise),
at a rate per annum (calculated on the basis of actual days elapsed in a year of
365 or 366 days, as the case may be) equal to the ABR in effect from time to
time plus the Series 2000-1 Applicable Margin.

 

(b)           BAFC agrees to pay interest in respect of the unpaid principal
amount of and interest on, each Liquidity Loan after maturity thereof (whether
by acceleration or otherwise) or during the continuance of a Mandatory
Liquidation Event, until paid in full at a rate per annum equal to the sum of
(i) 2.0%, plus (ii) the interest rate

 

10

--------------------------------------------------------------------------------


 

then in effect with respect to such Liquidity Loan, plus (iii) the Series 2000-1
Applicable Margin then in effect.

 

(c)           Accrued interest in respect of each Liquidity Loan shall be
payable in arrears on (i) with respect to any LIBOR Liquidity Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(ii) with respect to any LIBOR Liquidity Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period, (iii) with respect to any Prime Rate Liquidity Loan, the last day of
each March, June, September and December to occur while such Prime Rate
Liquidity Loan is outstanding and (iv) with respect to any Liquidity Loan, on
the date of any prepayment (with respect to the amount prepaid), on the date of
conversion of such Liquidity Loan, at maturity (whether by acceleration, demand
or otherwise) and after such maturity, on demand.

 

SECTION 3.04       Responsibilities of Each Liquidity Bank.  The failure of any
Liquidity Bank to make any advance to be made by it as part of any Liquidity
Loan shall not relieve any other Liquidity Bank of its obligation hereunder to
make its advance on the date of such Liquidity Loan, but no Liquidity Bank shall
be responsible for the failure of any other Liquidity Bank to make the Liquidity
Loan to be made by such Liquidity Bank on the date of any Liquidity Loan.

 

SECTION 3.05       Confirming Letters of Credit.  The full amount of each
payment made to the Administrative Agent under any confirming letter of credit
issued on behalf of any Liquidity Bank pursuant to the terms hereof, shall be
applied to such Liquidity Bank’s obligation to make the Liquidity Loans in
respect of which such drawing is made to the same extent as if the amount
thereof had been paid directly to the Administrative Agent by such Liquidity
Bank.  Each such payment shall be deemed to satisfy such Liquidity Bank’s
obligation to fund hereunder to the extent of such payment.

 

ARTICLE IV

OTHER CREDIT TERMS

 

SECTION 4.01       Fees.

 

(a)           Prior to the Liquidity Commitment Expiration Date or the
termination of the Aggregate Liquidity Commitment in accordance with
Section 8.03, BAFC agrees to pay to the Administrative Agent for distribution to
each Liquidity Bank pro rata in accordance with their respective Percentage of
the Aggregate Liquidity Commitment, a fee (the “Commitment Fee”) which shall
accrue on each day in an amount equal to the product of (i) the Unused Fee Rate
times (ii) the excess of the average Aggregate Liquidity Commitment on such day
over the average outstanding principal balance of any Liquidity Loans on such
day.  The Commitment Fee shall be paid quarterly in arrears commencing on the
Distribution Date in December, 2000.

 

11

--------------------------------------------------------------------------------

 

(b)           BAFC shall indemnify each Liquidity Bank against, and on demand
reimburse each Liquidity Bank for, any loss, premium, penalty or expense which
such Liquidity Bank may pay or incur (including, without limitation, any loss or
expense incurred by reason of the relending, depositing or other employment of
funds acquired by such Liquidity Bank to fund a Liquidity Loan) as a result of
(i) any failure by BAFC to borrow a Liquidity Loan on a date specified therefor
in a Notice of Borrowing (whether or not withdrawn), or to continue as, or
convert a LIBOR Liquidity Loan in accordance with the related notice, (ii) any
prepayment of a LIBOR Liquidity Loan prior to the end of the applicable Interest
Period pursuant to Section 5.02 hereof or purchase of a LIBOR Liquidity Loan
pursuant to subsection 4.05(d) hereof (including but not limited to any loss on
the reemployment of funds) or (iii) any failure by BAFC to prepay a Liquidity
Loan on a date specified therefor in a notice of prepayment pursuant to
Section 5.02 hereof.  Each Liquidity Bank shall furnish BAFC with a certificate
prepared in good faith setting forth the basis for determining any additional
amount to be paid to it hereunder, and such certificate shall be conclusive,
absent manifest error, as to the contents thereof.

 

(c)           BAFC agrees to pay the Administrative Agent for its own account
the fees set forth in any fee letter between BAFC and the Administrative Agent
in full force and effect as of the date hereof and at the times set forth in
such fee letter.

 

SECTION 4.02       Termination or Reduction of the Aggregate Liquidity
Commitment.

 

(a)           Subject to this subsection 4.02(a), BAFC shall have the right, at
any time and from time to time to (i) terminate the Aggregate Liquidity
Commitment in whole or (ii) permanently reduce the Aggregate Liquidity
Commitment in increments of $1,000,000 and integral multiples of $1,000,000 in
excess thereof, without penalty, by giving at least three (3) Business Days’
prior written notice to the Administrative Agent and the Depositary specifying
the scheduled date (which shall be a Business Day) of such termination or
reduction and the amount of any permitted partial reduction.  The termination or
reduction of the Aggregate Liquidity Commitment shall be effective on the
scheduled date specified in BAFC’s notice; provided, however, that no such
termination of the Aggregate Liquidity Commitment shall be effective if, on the
scheduled date thereof, any Liquidity Loan would remain outstanding after such
scheduled date, in which case such termination shall be effective on the first
Business Day on which no Liquidity Loans shall be outstanding; provided,
further, that no such reduction in the Aggregate Liquidity Commitment shall be
effective if, on the scheduled date thereof, the Credits Outstanding would
exceed the Aggregate Available Liquidity Commitment as so reduced; and provided
further, that no termination of the Aggregate Liquidity Commitment shall be
effective if, on the scheduled date thereof, any Commercial Paper shall be
outstanding in which case such termination shall be effective on the first
Business Day on which no Commercial Paper shall be outstanding.  After giving
notice of termination of the Aggregate Liquidity Commitment pursuant to this
subsection

 

12

--------------------------------------------------------------------------------


 

4.02(a), BAFC shall not make any further advances under the Series 2000-1 VFC
Certificate.

 

(b)           In the event that (i) an injunction suspending the issuance of the
Commercial Paper shall have been issued or proceedings therefor shall have been
initiated by the Securities and Exchange Commission, or (ii) BAFC, any Liquidity
Bank, a Placement Agent or any other Person shall have been found in a judicial
or administrative proceeding to have violated the Securities Act in connection
with the issuance of the Commercial Paper, or (iii) BAFC, any Liquidity Bank, a
Placement Agent or any other Person shall have offered, issued or sold to or
solicited any offer to acquire any of the Commercial Paper or any part thereof
from anyone so as to bring the issuance and sale of the Commercial Paper within
the registration and prospectus delivery requirements of Section 5 of the
Securities Act, then, in any of such events, BAFC shall not thereafter issue or
sell any Commercial Paper without the Administrative Agent’s written approval
and the Person affected by one of the aforesaid events shall notify BAFC, the
Depositary, each Placement Agent, the Letter of Credit Agent and the
Administrative Agent, as the case may be.

 

(c)           In the event that BAFC has received notice that any Collateral
Account, the Collection Account, the Commercial Paper Account, the Special
Payment Account or any funds on deposit in, or otherwise to the credit of, any
of such accounts are or have become subject to any stay, writ, order, judgment,
warrant, attachment, execution or similar process, then in any of such events
(until such event has been remedied), BAFC shall promptly notify each Placement
Agent of such event and shall not thereafter issue or sell any Commercial Paper
without the Administrative Agent’s written approval.

 

SECTION 4.03       Extensions of the Aggregate Liquidity Commitment.

 

(a)           Subject to subpart (b) and (c) of this Section 4.03 and other
provisions of this Agreement permitting earlier termination, the Aggregate
Liquidity Commitment and this Agreement shall terminate on the Liquidity
Commitment Expiration Date.

 

(b)           On any Business Day which is at least forty-five (45) days prior
to the then-current Liquidity Commitment Expiration Date, BAFC may notify the
Administrative Agent in writing of BAFC’s desire to extend the Liquidity
Commitment Expiration Date, whereupon the Administrative Agent shall notify each
Liquidity Bank of such desire of BAFC.  Each Liquidity Bank shall have the
right, in its sole discretion after a new credit review, to determine whether to
extend the Liquidity Commitment Expiration Date with respect to its Percentage
of the Aggregate Liquidity Commitment.  The Administrative Agent shall initially
notify BAFC, the Collateral Agent and the Depositary of the decisions of the
Liquidity Banks regarding such extension no later than twenty-five (25) days
before the then-current Liquidity Commitment Expiration Date and if it has not
provided such notification, such failure shall be deemed to be a rejection of
extension of such Liquidity Commitment Expiration Date.

 

13

--------------------------------------------------------------------------------


 

If such initial notice indicates that all the Liquidity Banks desire to extend,
then BAFC, the Liquidity Banks and the Administrative Agent shall execute such
documents as shall be appropriate to evidence the extension no later than three
(3) Business Days prior to the then-current Liquidity Commitment Expiration
Date, and upon execution and delivery of such documents and delivery by the
Administrative Agent to the Depositary of written notice of such extension, the
Liquidity Commitment Expiration Date shall be so extended.  If the
Administrative Agent’s initial notice described above indicates that not all the
Liquidity Banks desire to extend, then the provisions of subsection
4.03(c) below shall apply.

 

(c)           If any Liquidity Bank does not consent to the extension of a
Liquidity Commitment Expiration Date pursuant to subsection 4.03(b) hereof, BAFC
shall, with the consent of the Administrative Agent, use its best efforts to
obtain a successor Liquidity Bank(s) to assume each such non-extending Liquidity
Bank’s Percentage of the Aggregate Liquidity Commitment at any time prior to or
as of the Liquidity Commitment Expiration Date at BAFC’s option, upon payment in
full to such non-extending Liquidity Bank of all its outstanding Liquidity Loans
and all interest, fees and other obligations owed by BAFC to such Liquidity Bank
hereunder and receipt of written confirmation from the Series 2000-1 Rating
Agencies that the addition of such successor Liquidity Bank(s) will not result
in any reduction in or withdrawal of the rating of the Commercial Paper.  To the
extent BAFC is unable to obtain a successor Liquidity Bank, BAFC may:

 

(i)            to the extent that the reduction of the Aggregate Liquidity
Commitment provided for in this clause (i) does not cause the Aggregate
Liquidity Commitment to fall below the outstanding Face Amount of the Commercial
Paper, remove such non-extending Liquidity Bank(s) as a Liquidity Bank(s) and
reduce the Aggregate Liquidity Commitment by an amount equal to such
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment;
or

 

(ii)           to the extent that the reduction of the Aggregate Liquidity
Commitment provided for in this clause (ii) causes the Aggregate Liquidity
Commitment to fall below the outstanding Face Amount of the Commercial Paper,
remove all such non-extending Liquidity Banks (each, an “Exiting Bank” and
collectively, the “Exiting Banks”) as a Liquidity Bank or Liquidity Banks and
reduce the then-existing Aggregate Liquidity Commitment by an amount equal to
the sum of each Exiting Bank’s Percentage of the Aggregate Liquidity Commitment;
provided, that, notwithstanding anything else herein or in the Security
Agreement to the contrary, (A) each Exiting Bank shall make a Liquidity Loan to
BAFC (an “Exiting Loan”) as provided in subsection 3.01(a)(iii) of this
Agreement, and the proceeds of such Exiting Loan shall be applied by BAFC to
repay a corresponding amount of Commercial Paper as it matures, and (B) such
Exiting Loan shall only be repayable and repaid in accordance with Section 5.2
of the Security Agreement from Collections on any day no greater than an amount

 

14

--------------------------------------------------------------------------------


 

equal to all Collections deposited on such day in the Cash Collateral Account
times a fraction, the numerator of which is the initial principal amount of such
Exiting Loan and the denominator of which is the sum of the initial principal
amounts of all Exiting Loans, until such Exiting Loan is repaid in full
(provided, however, that if any other Liquidity Bank subsequently exits pursuant
to this clause (ii) prior to the repayment in full of such Exiting Loan, such
fraction shall be recalculated on the basis of the principal amount of such
Exiting Loan at such time over the sum of such principal amount and the initial
principal amounts of all Exiting Loans at such time).

 

If a Liquidity Commitment Expiration Date is to be extended in accordance with
the provisions above and (if applicable) one or more successors are obtained,
BAFC, the Liquidity Banks willing to extend such Liquidity Commitment Expiration
Date, the Administrative Agent and such successor Liquidity Bank(s) (if
applicable) shall sign such documents and instruments as shall be appropriate to
evidence the extension of such Liquidity Commitment Expiration Date and (if
applicable) such successor Liquidity Bank’s or Liquidity Banks’ assumption of a
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment.  Upon the execution and delivery of such documents and instruments,
such Liquidity Commitment Expiration Date shall be so extended.

 

SECTION 4.04       Proceeds.  The proceeds of Commercial Paper shall be used by
BAFC to (i) make advances under the Series 2000-1 VFC Certificate to the extent
permitted by the Transaction Documents and (ii) repay maturing Commercial Paper
or Liquidity Loans.  The proceeds of the Liquidity Loans shall be used by BAFC
only to make payments in respect of maturing Commercial Paper and, in the
circumstances set forth in subsection 3.01(a)(v), to make advances under the
Series 2000-1 VFC Certificate to the extent permitted by the Transaction
Documents.

 

SECTION 4.05       Increased Costs; Capital Adequacy.

 

(a)           If, on or after the date of this Agreement, the adoption of any
law or regulation, or any change therein, or any change in the interpretation or
administration thereof by any court, administrative or governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof or compliance by any Liquidity Bank with any request or
directive issued after the date hereof (whether or not having the force of law)
of any such authority, central bank or comparable agency shall either:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against (or against any class of, a change in or in the
amount of) assets or liabilities of, or commitments or extensions of credit by,
any Liquidity Bank;

 

(ii)           shall subject any Liquidity Bank to any tax of any kind with
respect to this Agreement, the Liquidity Loan Notes or any Liquidity Loan

 

15

--------------------------------------------------------------------------------


 

made by it, or change the basis of taxation of payments to such Liquidity Bank
in respect thereof (except for changes in the rate or the basis of tax on the
overall net income of such Liquidity Bank); or

 

(iii)          impose on any Liquidity Bank any other condition regarding this
Agreement or its Liquidity Commitment,

 

and the result of any event referred to in clause (i)-(iii) above shall be to
increase the cost to any Liquidity Bank of issuing or maintaining its Liquidity
Commitment or its LIBOR Liquidity Loans or to reduce the amounts receivable by
any Liquidity Bank hereunder (which increase in cost or reduction in amounts
receivable shall be the result of any Liquidity Bank’s reasonable allocation of
the aggregate of such cost increase or reductions resulting from such events),
then, upon written demand by any Liquidity Bank, BAFC shall, within ten
(10) Business Days of receipt of such demand, be obligated to pay to such
Liquidity Bank, from time to time as specified by such Liquidity Bank,
additional amounts which in the aggregate shall be sufficient to compensate such
Liquidity Bank for such increased cost or reduction, together with interest on
each such amount from the date demanded until payment in full thereof at a rate
per annum equal to the lesser of (A) the Legal Rate or (B) ABR.  A certificate
setting forth in reasonable detail such increased cost incurred or reduction in
amounts receivable by any Liquidity Bank as a result of any event mentioned in
clause (i), (ii) or (iii) of this subsection, submitted by any Liquidity Bank to
BAFC, shall, unless otherwise required by law, be conclusive, absent manifest
error, as to the amount thereof.  Each Liquidity Bank shall give BAFC and the
Administrative Agent notice, within a reasonable period of time of such
Liquidity Bank having actual knowledge of the occurrence of any event that will
entitle such Liquidity Bank to claim the payment of additional amounts under
this subsection 4.05(a). Notwithstanding the foregoing, BAFC shall not be
required to pay any Liquidity Bank, as applicable, such additional amounts to
the extent such amounts relate to periods prior to one hundred and twenty (120)
days of BAFC’s receipt of such demand; provided that, if such change in law
giving rise to such increased cost or reduction is retroactive, then the one
hundred and twenty (120) day period shall be extended to include the period of
retroactive effect thereof.

 

(b)           If any of the events requiring payments of additional amounts by
BAFC under subsection (a) occurs, each Liquidity Bank shall take such steps as
may be reasonable to avoid BAFC being required to pay any additional amounts and
shall consult with BAFC in good faith with a view to agreeing to alternative
arrangements which would not subject such Liquidity Bank to any unreimbursed
cost and would not otherwise be disadvantageous to such Liquidity Bank, whereby
any such requirement can be avoided or mitigated, including without limitation,
fulfilling any such Liquidity Bank’s obligations through another branch or
affiliate.

 

(c)           If any Liquidity Bank shall have determined that on or after the
date hereof, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with

 

16

--------------------------------------------------------------------------------


 

the interpretation or administration thereof, or compliance by any Liquidity
Bank or any corporation controlling such Liquidity Bank with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Liquidity Bank or
such corporation as a consequence of the Liquidity Commitment or its obligations
hereunder or under any participation agreement to a level below that which such
Liquidity Bank or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Liquidity
Bank or such corporation with respect to capital adequacy) by an amount deemed
by such Liquidity Bank to be material, then from time to time, within ten
(10) Business Days after demand by such Liquidity Bank, BAFC shall be obligated
to pay or cause to be paid to such Liquidity Bank such additional amount or
amounts as will compensate such Liquidity Bank for such reduction.  Each
Liquidity Bank shall give BAFC and the Administrative Agent notice within a
reasonable time of such Liquidity Bank having actual knowledge of the occurrence
of any event that will entitle the Liquidity Bank to claim the payment of
additional amounts under this subsection 4.05(c).  Notwithstanding the
foregoing, BAFC shall not be required to pay any Liquidity Bank, as applicable,
such additional amounts to the extent such amounts relate to periods prior to
one hundred and twenty (120) days of BAFC’s receipt of such demand; provided
that, if such change in law giving rise to such reduction is retroactive, then
the one hundred and twenty (120) day period shall be extended to include the
period of retroactive effect thereof.

 

(d)           If any Liquidity Bank on its own behalf makes a demand for amounts
owed under this Section 4.05, BAFC shall have the right, if no event then exists
which is or with the lapse of time or notice or both would be a Mandatory
Liquidation Event, within ninety (90) days of the date of such demand, to remove
such Liquidity Bank (the “Affected Person”) and to designate another lender (the
“Replacement Person”) reasonably acceptable to the Administrative Agent and
meeting the requirements of Section 11.05 hereof to purchase the Affected
Person’s outstanding Liquidity Loans and to assume the Affected Person’s
obligations under this Agreement; provided that increased costs incurred by such
Liquidity Bank prior to the date of its replacement shall have been paid as
provided in the previous paragraph; and provided further, that BAFC first
receives confirmation from the Series 2000-1 Rating Agencies that such
replacement will not result in the reduction or withdrawal of the rating of the
Commercial Paper.  The Affected Person agrees to sell to the Replacement Person
its outstanding Liquidity Loans (at par, with accrued interest through the date
of purchase, in immediately available funds) and to delegate to the Replacement
Person its obligations to BAFC and its future obligations to the Administrative
Agent under this Agreement.  Upon such sale and delegation by the Affected
Person and the purchase and assumption by the Replacement Person, and compliance
with the provisions of Section 11.05 hereof, the Affected Person shall cease to
be a Liquidity Bank hereunder and the Replacement Person shall become a
Liquidity Bank under this Agreement.  Each Affected Person shall

 

17

--------------------------------------------------------------------------------


 

continue to be entitled to receive from BAFC its share of interest, fees, costs
and other sums which have not been assigned by the Affected Person to the
Replacement Person.

 

(e)           Notwithstanding anything in this Agreement to the contrary, it is
understood that any Participant shall be entitled to the payment of increased
costs under this Section 4.05 and Section 4.06 hereof to the extent such
increased costs would have been required to be paid had no participating
interest been sold.

 

SECTION 4.06       Taxes.

 

(a)           All payments made by BAFC under this Agreement shall be made free
and clear of, and without reduction for or on account of, any present or future
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, restrictions or conditions of any nature whatsoever now or
hereafter imposed, levied, collected, withheld or assessed by any country (or by
any political subdivision or taxing authority thereof or therein), excluding
income and franchise taxes now or hereafter imposed on the overall net income of
any Liquidity Bank (such non-excluded taxes being called “Tax” or “Taxes”).  If
any Taxes are required under applicable law to be withheld from any amounts
payable to any Liquidity Bank hereunder, the amounts so payable to any such
Liquidity Bank shall be increased to the extent necessary to yield to any such
Liquidity Bank (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement. 
Whenever any Tax is payable by BAFC, as promptly as possible thereafter, BAFC
shall send any such Liquidity Bank an original official receipt showing payment
thereof.

 

(b)           If and to the extent that the effect of subsection (a) can be
mitigated by virtue of the provisions of United States federal income tax law or
any applicable double-tax convention, the applicable Liquidity Banks shall
submit to BAFC: (i) any necessary forms required for the purpose of ensuring the
application of any double-tax convention or (ii) a properly executed Form W-8BEN
or Form W-8ECI (or successor form to either).

 

SECTION 4.07       Addition, Removal and Downgrading of Liquidity Banks.  If at
any time the short-term credit rating assigned to any Liquidity Bank by S&P or
Moody’s is withdrawn, downgraded or otherwise below “A-1” or “P-1”,
respectively, and with respect to any such Liquidity Bank there is not a
confirming obligation under a letter of credit or other similar instrument to
fund Liquidity Loans hereunder by a bank that has been assigned a short-term
credit rating of at least “A-1” and “P-1” by S&P and Moody’s, respectively, then
BAFC may, upon five (5) Business Days’ prior written notice given to the
Administrative Agent and such affected Liquidity Bank, replace such affected
Liquidity Bank with a bank having short-term ratings of at least “A-1” by S&P
and “P-1” by Moody’s or with a Liquidity Bank already a party to this Agreement
(which bank shall sign such documents and instruments as shall be appropriate to
assume the obligations of such affected Liquidity Bank hereunder), provided that
no such replacement pursuant to this sentence shall be effective unless each
Series 2000-1 Rating Agency shall have confirmed in writing to BAFC and the
Administrative Agent

 

18

--------------------------------------------------------------------------------


 

that such replacement would not result in a withdrawal or reduction of the
rating by such Series 2000-1 Rating Agency of the Commercial Paper.  In the
event that such affected Liquidity Bank is not replaced within thirty (30) days,
such affected Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment
and its Liquidity Commitment shall be reduced by such amount whereupon the
Percentages of the Aggregate Liquidity Commitment of the Liquidity Banks
remaining shall be automatically adjusted so as to equal 100% in the aggregate,
and the Administrative Agent shall notify the Liquidity Banks of such
adjustment, provided that in no event shall any such action under this sentence
be effective hereunder if the Credits Outstanding would exceed the Aggregate
Available Liquidity Commitment as so reduced unless the provisions of subsection
4.03(c)(ii) are complied with as if such affected Liquidity Bank were an Exiting
Bank.  Until such time as one of the actions required by the preceding
provisions of this Section hereof is completed, the affected Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment shall not be terminated.

 

SECTION 4.08       Illegality.  If, after the date of this Agreement, the
introduction of, or any change in, any applicable law, rule or regulation or in
the interpretation or administration thereof by any Governmental Authority
shall, in the reasonable opinion of counsel to any Liquidity Bank, make it
unlawful for such Liquidity Bank to make or maintain any LIBOR Liquidity Loan,
then such Liquidity Bank may, by notice to BAFC (with notice to the
Administrative Agent), immediately declare that such LIBOR Liquidity Loan shall
be due and payable.  BAFC shall repay any such LIBOR Liquidity Loan declared so
due and payable in full on the last day of the Interest Period applicable
thereto or earlier if required by law, together with accrued interest thereon. 
Each Liquidity Bank will promptly notify BAFC and the Administrative Agent of
any event of which such Liquidity Bank has knowledge which would entitle it to
prepayment pursuant to this Section 4.08 and will use its reasonable efforts to
mitigate the effect of any event if, in the sole and absolute opinion of such
Liquidity Bank, such efforts will avoid the need for such prepayment and will
not be otherwise disadvantageous to such Liquidity Bank.

 

SECTION 4.09       Unavailability of LIBOR Liquidity Loans.  If, with respect to
any LIBOR Liquidity Loan requested by BAFC, the Administrative Agent or the
Majority Liquidity Banks shall have determined in good faith (which
determination shall, save for manifest error, be conclusive and binding upon
BAFC and the Liquidity Banks) that (a) deposits of sufficient amount and
maturity for funding such LIBOR Liquidity Loan are not available to the
Liquidity Banks in the relevant market in the ordinary course of business,
(b) by reason of circumstances affecting the relevant market, adequate and fair
means do not exist for ascertaining the rate of interest to be applicable to
such LIBOR Liquidity Loan or (c) the rate of interest to be applicable to such
LIBOR Liquidity Loan does not adequately reflect the cost of funding such
Liquidity Loan, as determined by the Majority Liquidity Banks, then (i) the
Administrative Agent, upon its determination as provided above or upon receiving
notice from the Majority Liquidity Banks as to their determination as provided
above, shall promptly give notice thereof to BAFC, (ii) the notice requesting
such LIBOR Liquidity Loan shall be canceled, and (iii) no Liquidity Bank shall
be under any obligation to make additional LIBOR Liquidity

 

19

--------------------------------------------------------------------------------


 

Loans to BAFC unless and until the Administrative Agent shall have notified BAFC
that LIBOR Liquidity Loans are again available hereunder.

 

ARTICLE V

PAYMENTS

 

SECTION 5.01       Payments on Non-Business Days.  Whenever any payment to be
made hereunder or under a Liquidity Loan Note shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest shall be payable at the applicable rate
during such extension.

 

SECTION 5.02       Prepayments.

 

(a)           BAFC shall have the right to prepay the Liquidity Loans in whole
or in part, without premium (but subject to subsection 4.01(b)), at any time on
the following terms and conditions:  (i) BAFC shall deliver notice to the
Administrative Agent no later than 10:00 a.m., New York City time, (A) with
respect to any LIBOR Liquidity Loan, three (3) Business Days prior to such
repayment date and (B) with respect to any Prime Rate Liquidity Loan, on the
date of such repayment, (ii) each prepayment shall be in a principal amount of
not less than $1,000,000 and integral multiples of $1,000,000 in excess thereof
or equal to the then outstanding principal amount of the Liquidity Loans being
prepaid and (iii) each prepayment must be accompanied by the payment of accrued
interest on the amount prepaid to the date of prepayment.

 

(b)           If, on any day, the Credits Outstanding exceeds the then current
Aggregate Available Liquidity Commitment, BAFC shall be obligated to prepay
Liquidity Loans in an amount equal to such excess but not exceeding the amount
of such Liquidity Loans made by the Liquidity Banks to BAFC.

 

(c)           If on any day on which any Liquidity Loan is outstanding (other
than a Liquidity Loan made pursuant to subsection 3.01(a)(v)) BAFC is able to
sell Commercial Paper, BAFC shall be obligated to sell Commercial Paper in an
amount sufficient to prepay Liquidity Loans in an amount equal to the lesser of
(x) the aggregate amount of Liquidity Loans outstanding or (y) the proceeds from
the sale of the maximum amount of Commercial Paper that BAFC is able to sell on
such day in excess of the proceeds needed to pay Commercial Paper maturing on
such day.

 

SECTION 5.03       Cash Collateral Account.  For the purpose of facilitating the
transactions contemplated by this Agreement, the Collateral Agent has
established on behalf of BAFC a special purpose trust account (for the benefit
of the Secured Parties), identified as the BAFC Cash Collateral Account, the
operation of which shall be governed by the Security Agreement (said account
being referred to as the “Cash Collateral Account”).

 

20

--------------------------------------------------------------------------------


 


SECTION 5.04         METHOD AND PLACE OF PAYMENT, ETC.  ALL PAYMENTS BY BAFC
UNDER THIS AGREEMENT AND THE LIQUIDITY LOAN NOTES OWING TO THE LIQUIDITY BANKS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT WITHOUT SETOFF OR COUNTERCLAIM FOR
DISTRIBUTION TO EACH LIQUIDITY BANK (OR TO AN EXITING BANK, IN THE CASE OF AN
EXITING LOAN) IN ACCORDANCE WITH THE LIQUIDITY FACILITY FEE LETTER AND THE
LIQUIDITY LOAN NOTES NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE DATE
WHEN DUE AND SHALL BE MADE IN FREELY TRANSFERABLE DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS AT THE PAYMENT OFFICE.  UPON RECEIPT OF SUCH PAYMENT, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO EACH LIQUIDITY BANK ITS PRO RATA
SHARE (OR, IN THE CASE OF PAYMENTS WITH RESPECT TO EXITING LOANS, THE ENTIRE
AMOUNT) OF THE PAYMENT.


 


SECTION 5.05         DRAWS ON AND EXCHANGE OF THE LETTER OF CREDIT.


 


(A)           DRAWS FOR DEFAULTED LOANS.  IF, ON ANY GIVEN DAY, THE
ADMINISTRATIVE AGENT HAS RECEIVED A SERVICER’S CERTIFICATE WITH RESPECT TO A
DEFAULTED LOAN WITH INSTRUCTIONS TO DRAW ON THE LETTER OF CREDIT OR THE
ADMINISTRATIVE AGENT OTHERWISE OBTAINS KNOWLEDGE OF THE EXISTENCE OF A DEFAULTED
LOAN, THE ADMINISTRATIVE AGENT WILL DRAW ON THE LETTER OF CREDIT ON SUCH DATE
AND IF NECESSARY, REQUEST THE COLLATERAL AGENT TO WITHDRAW AMOUNTS DEPOSITED IN
THE RESERVE ACCOUNT ON SUCH DATE IN AN AGGREGATE AMOUNT EQUAL TO THE LESSER OF
(X) THE SERIES 2000-1 INVESTED PERCENTAGE OF THE AGGREGATE UNPAID PRINCIPAL
AMOUNT AND ACCRUED AND UNPAID INTEREST (OR DISCOUNT) THEREON TO AND INCLUDING
THE DAY PRIOR TO THE DAY THE LOAN HAS BECOME A DEFAULTED LOAN (CALCULATED BY
CONVERTING ANY DEFAULTED LOANS DENOMINATED IN APPROVED CURRENCIES OTHER THAN
DOLLARS INTO DOLLARS AT THE RATE OF EXCHANGE) AND (Y) THE LETTER OF CREDIT
AMOUNT THEN IN EFFECT AND SHALL DEPOSIT AND APPLY THE DRAW AMOUNT IN ACCORDANCE
WITH SUBSECTION 5.05(C) HEREOF AND SHALL INSTRUCT THE COLLATERAL AGENT TO
REIMBURSE THE LETTER OF CREDIT BANKS FOR SUCH DRAW IN ACCORDANCE WITH THE TERMS
OF THE SECURITY AGREEMENT; PROVIDED THAT, IF THE REQUIRED DRAW IS MADE PURSUANT
TO CLAUSE (Y) ABOVE, THE ADMINISTRATIVE AGENT SHALL, UPON RECEIPT OF NOTICE FROM
THE COLLATERAL AGENT OF PAYMENT OF THE REPAYMENT AMOUNT TO THE LETTER OF CREDIT
BANK, SUBMIT AS PROMPTLY AS PRACTICABLE A SUCCESSIVE DRAW ON THE LETTER OF
CREDIT FOR THE LESSER OF (I) THE AMOUNT OF SUCH EXCESS PRINCIPAL PLUS ACCRUED
AND UNPAID INTEREST (OR DISCOUNT) ON SUCH DEFAULTED LOAN (CALCULATED BY
CONVERTING ANY DEFAULTED LOANS DENOMINATED IN APPROVED CURRENCIES OTHER THAN
DOLLARS INTO DOLLARS AT THE RATE OF EXCHANGE) OVER THE LETTER OF CREDIT AMOUNT
PRIOR TO GIVING EFFECT TO THE FIRST DRAW OR (II) THE ENTIRE REMAINING REINSTATED
LETTER OF CREDIT COMMITMENT THEN AVAILABLE.

 


(B)           DRAWS UPON L/C EXPIRATION DATE.  IF THE L/C EXPIRATION DATE HAS
NOT BEEN EXTENDED BY ANY LETTER OF CREDIT BANK PURSUANT TO SECTION 2.01 OF THE
LETTER OF CREDIT REIMBURSEMENT AGREEMENT ON OR BEFORE SUCH DATE AND IF THE
ADMINISTRATIVE AGENT HAS RECEIVED FROM THE SERVICER A SERVICER’S CERTIFICATE
DIRECTING IT TO DO SO OR THE ADMINISTRATIVE AGENT OTHERWISE OBTAINS KNOWLEDGE
THAT THE L/C EXPIRATION DATE HAS NOT BEEN EXTENDED BY ANY LETTER OF CREDIT BANK
AND EITHER EACH EXITING LETTER OF CREDIT BANK HAS NOT BEEN REPLACED OR THE
LETTER OF CREDIT COMMITMENT HAS NOT BEEN REDUCED IN ACCORDANCE WITH SUBSECTION
2.01(D) OF THE LETTER OF CREDIT REIMBURSEMENT AGREEMENT,

 

21

--------------------------------------------------------------------------------


 


THEN THE ADMINISTRATIVE AGENT SHALL, ON OR AFTER THE FIFTH BUSINESS DAY
PRECEDING THE UPCOMING L/C EXPIRATION DATE, DRAW ON THE LETTER OF CREDIT FOR THE
ENTIRE LETTER OF CREDIT COMMITMENT SHARES OF EACH EXITING LETTER OF CREDIT BANK
AND APPLY SAME IN ACCORDANCE WITH SUBSECTION 5.05(C)(II) HEREOF.


 


(C)           DEPOSITS OF LETTER OF CREDIT DRAWINGS.  THE ADMINISTRATIVE AGENT
SHALL DEPOSIT ALL LETTER OF CREDIT DISBURSEMENTS AS FOLLOWS:


 

(I)            DEPOSIT OF DRAWS FOR DEFAULTED LOANS.  LETTER OF CREDIT
DISBURSEMENTS PURSUANT TO SUBSECTION 5.05(A) HEREOF RELATED TO DEFAULTED LOANS
SHALL BE DEPOSITED INTO THE CASH COLLATERAL ACCOUNT TO BE APPLIED TO THE PAYMENT
OF LIQUIDITY BANK OBLIGATIONS IN ACCORDANCE WITH SECTIONS 5.2 AND 6.2 OF THE
SECURITY AGREEMENT.

 

(II)           DEPOSIT OF DRAWS UPON L/C EXPIRATION DATE.  LETTER OF CREDIT
DISBURSEMENTS DRAWN PURSUANT TO SUBSECTION 5.05(B) HEREOF SHALL BE DEPOSITED
INTO THE RESERVE ACCOUNT.  THEREAFTER, THE ADMINISTRATIVE AGENT SHALL, UPON
RECEIPT OF A SERVICER’S CERTIFICATE OR UPON OBTAINING KNOWLEDGE OF THE EXISTENCE
OF A DEFAULTED LOAN, IN LIEU OF DRAWING ON THE LETTER OF CREDIT WITH RESPECT TO
ANY EXITING LETTER OF CREDIT BANK, REQUEST WITHDRAWALS FROM THE COLLATERAL AGENT
OUT OF THE RESERVE ACCOUNT OF DRAW AMOUNTS WITH RESPECT TO DEFAULTED LOANS AND
DEPOSIT OF SUCH AMOUNTS BY THE COLLATERAL AGENT INTO THE CASH COLLATERAL
ACCOUNT.  THE ADMINISTRATIVE AGENT SHALL PROVIDE NOTICE TO BAFC AND THE SERVICER
AS PROMPTLY AS PRACTICABLE OF THE FACT AND AMOUNT OF SUCH DRAWINGS.

 


(D)           NOTIFICATION OF DRAWINGS.  THE ADMINISTRATIVE AGENT SHALL DELIVER
A COPY OF EACH DRAWING CERTIFICATE PRESENTED TO THE LETTER OF CREDIT AGENT TO
BAFC, THE SERVICER, THE GUARANTOR AND THE COLLATERAL AGENT WITHIN ONE BUSINESS
DAY AFTER PRESENTING SUCH DRAWING CERTIFICATE.


 


(E)           NOTIFICATION OF FAILURE OF LETTER OF CREDIT BANK TO HONOR DRAWING.
THE ADMINISTRATIVE AGENT SHALL NOTIFY BAFC, THE GUARANTOR, THE SERVICER AND THE
COLLATERAL AGENT AS PROMPTLY AS PRACTICABLE IF ANY LETTER OF CREDIT BANK SHOULD
FAIL OR REFUSE TO HONOR A DRAWING UNDER THE LETTER OF CREDIT.


 


(F)            REPLACEMENT LETTER OF CREDIT.  THE ADMINISTRATIVE AGENT SHALL
PRESENT THE LETTER OF CREDIT TO THE LETTER OF CREDIT AGENT AND RECEIVE THE
REPLACEMENT LETTER OF CREDIT FROM THE LETTER OF CREDIT BANK IN A SIMULTANEOUS
EXCHANGE ON THE DATE REQUESTED BY BAFC PURSUANT TO SUBSECTION 2.01(C) OF THE
LETTER OF CREDIT REIMBURSEMENT AGREEMENT.  IN ADDITION, IF THE LETTER OF CREDIT
IS TO BE REPLACED PURSUANT TO SUBSECTION 2.01(E) OF THE LETTER OF CREDIT
REIMBURSEMENT AGREEMENT, THE ADMINISTRATIVE AGENT SHALL PRESENT THE LETTER OF
CREDIT TO THE LETTER OF CREDIT AGENT AND RECEIVE THE REPLACEMENT LETTER OF
CREDIT ON THE DATE SPECIFIED IN BAFC’S REQUEST TO THE LETTER OF CREDIT AGENT IN
ACCORDANCE WITH SUCH SUBSECTION 2.01(E).  UPON RECEIPT OF SUCH REPLACEMENT
LETTER OF

 

22

--------------------------------------------------------------------------------



 


CREDIT, OR UPON RECEIPT OF AN AMENDED LETTER OF CREDIT PURSUANT TO SUCH
SUBSECTION 2.01(E), THE ADMINISTRATIVE AGENT SHALL NOTIFY BAFC, THE SERVICER AND
THE COLLATERAL AGENT BY TELEPHONE, AND SHALL SUBSEQUENTLY TRANSMIT A FACSIMILE
OF SUCH AMENDED OR REPLACEMENT LETTER OF CREDIT TO SAID PARTIES.


 


(G)           LETTER OF CREDIT AMOUNT.  ON EACH DAY PRIOR TO AND ON THE
LIQUIDITY COMMITMENT EXPIRATION DATE, THE SUM OF (I) THE AMOUNT OF FUNDS ON
DEPOSIT IN THE RESERVE ACCOUNT AND (II) THE AMOUNT OF THE LETTER OF CREDIT THAT
IS IN FULL FORCE AND EFFECT SHALL EQUAL THE LETTER OF CREDIT COMMITMENT;
PROVIDED, HOWEVER, THAT UPON THE DOWNGRADE OR REMOVAL OF S&P’S AND MOODY’S
LONG-TERM UNSECURED DEBT RATING OF THE GUARANTOR, BLFC OR THE TRUST WHICH
REQUIRES THE LETTER OF CREDIT COMMITMENT TO BE INCREASED IN ACCORDANCE WITH
SUBSECTION 2.01(E) OF THE LETTER OF CREDIT REIMBURSEMENT AGREEMENT, BAFC SHALL
HAVE THIRTY (30) DAYS TO EITHER (X) OBTAIN A SUBSTITUTE LETTER OF CREDIT OR AN
AMENDMENT TO THE EXISTING LETTER OF CREDIT REFLECTING THE LETTER OF CREDIT
COMMITMENT AS SO INCREASED OR (Y) DEPOSIT ADDITIONAL FUNDS IN THE RESERVE
ACCOUNT IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE LETTER OF CREDIT
COMMITMENT IS REQUIRED TO BE INCREASED.  FOLLOWING THE DEPOSIT BY BAFC OF ANY
AMOUNTS IN THE RESERVE ACCOUNT, THE ADMINISTRATIVE AGENT MAY, UPON RECEIPT OF A
SERVICER’S CERTIFICATE OR UPON OBTAINING KNOWLEDGE OF THE EXISTENCE OF A
DEFAULTED LOAN, REQUEST WITHDRAWALS FROM THE COLLATERAL AGENT OUT OF THE RESERVE
ACCOUNT OF DRAW AMOUNTS WITH RESPECT TO DEFAULTED LOANS AND DEPOSIT OF SUCH
AMOUNTS BY THE COLLATERAL AGENT INTO THE CASH COLLATERAL ACCOUNT.  THE
ADMINISTRATIVE AGENT SHALL PROVIDE NOTICE TO BAFC AND THE SERVICER AS PROMPTLY
AS PRACTICABLE OF THE FACT AND AMOUNT OF SUCH DRAWINGS.


 


ARTICLE VI

CONDITIONS PRECEDENT


 


SECTION 6.01         CONDITIONS TO EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME
EFFECTIVE ON THE FIRST DAY ON WHICH ALL OF THE FOLLOWING CONDITIONS HAVE BEEN
SATISFIED:


 


(A)           AGREEMENT.  EACH LIQUIDITY BANK, THE ADMINISTRATIVE AGENT AND BAFC
SHALL HAVE SIGNED A COUNTERPART COPY OF THIS AGREEMENT AND DELIVERED THE SAME TO
THE ADMINISTRATIVE AGENT.


 


(B)           DEPOSITARY AGREEMENT.  BAFC AND THE DEPOSITARY SHALL HAVE EXECUTED
AND DELIVERED THE DEPOSITARY AGREEMENT; SUCH AGREEMENT SHALL BE IN FULL FORCE
AND EFFECT; AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY EXECUTED
COUNTERPART THEREOF.


 


(C)           THE LIQUIDITY LOAN NOTES.  THERE SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LIQUIDITY BANK A LIQUIDITY LOAN
NOTE PAYABLE TO THE ORDER OF SUCH LIQUIDITY BANK IN THE AMOUNT AND AS OTHERWISE
PROVIDED FOR IN ARTICLE III HERETO.

 

23

--------------------------------------------------------------------------------



 


(D)           SECURITY AGREEMENT.  BAFC, THE SERVICER, THE ADMINISTRATIVE AGENT,
THE LETTER OF CREDIT AGENT AND THE COLLATERAL AGENT SHALL HAVE EXECUTED AND
DELIVERED THE SECURITY AGREEMENT; SUCH AGREEMENT SHALL BE IN FULL FORCE AND
EFFECT; AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY EXECUTED
COUNTERPART THEREOF.


 


(E)           GUARANTY.  THE GUARANTOR SHALL HAVE EXECUTED AND DELIVERED THE
GUARANTY; THE GUARANTY SHALL BE IN FULL FORCE AND EFFECT; AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A FULLY EXECUTED COUNTERPART THEREOF.


 


(F)            LETTER OF CREDIT REIMBURSEMENT AGREEMENT.  BAFC, THE LETTER OF
CREDIT AGENT AND THE LETTER OF CREDIT BANKS SHALL HAVE EXECUTED AND DELIVERED
THE LETTER OF CREDIT REIMBURSEMENT AGREEMENT; SUCH AGREEMENT SHALL BE IN FULL
FORCE AND EFFECT; AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY
EXECUTED COUNTERPART THEREOF.


 


(G)           LETTER OF CREDIT.  THE LETTER OF CREDIT AGENT AND THE LETTER OF
CREDIT BANKS SHALL HAVE EXECUTED THE LETTER OF CREDIT AND DELIVERED IT TO THE
ADMINISTRATIVE AGENT; THE LETTER OF CREDIT SHALL BE IN FULL FORCE AND EFFECT.


 


(H)           OTHER AGREEMENTS.  EACH OF THE OTHER PARTIES THERETO SHALL HAVE
EXECUTED AND DELIVERED THE PLACEMENT AGENCY AGREEMENT AND EACH OF THE OTHER
TRANSACTION DOCUMENTS, EACH OF WHICH SHALL BE IN FULL FORCE AND EFFECT, AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FULLY EXECUTED COUNTERPARTS THEREOF.


 


(I)            NO SERIES 2000-1 EARLY AMORTIZATION EVENT OR POTENTIAL
SERIES 2000-1 EARLY AMORTIZATION EVENT.  AS OF THE DATE HEREOF, THERE SHALL
EXIST NO SERIES 2000-1 EARLY AMORTIZATION EVENT OR POTENTIAL SERIES 2000-1 EARLY
AMORTIZATION EVENT.


 


(J)            REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES OF (I) BAFC CONTAINED IN THIS AGREEMENT AND IN THE OTHER TRANSACTION
DOCUMENTS OR IN ANY DOCUMENT, CERTIFICATE OR FINANCIAL OR OTHER STATEMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH AND (II) THE SERVICER, THE
GUARANTOR AND THE COMPANY CONTAINED IN THE TRANSACTION DOCUMENTS, SHALL BE TRUE
AND CORRECT WITH THE SAME FORCE AND EFFECT AS THOUGH SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE AS OF THE DATE HEREOF.


 


(K)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT, EACH LIQUIDITY
BANK, THE LETTER OF CREDIT AGENT, BAFC AND EACH PLACEMENT AGENT SHALL HAVE
RECEIVED (I) FROM WINSTON & STRAWN LLP, COUNSEL FOR THE SERVICER AND NEW YORK
COUNSEL FOR THE GUARANTOR, A FAVORABLE OPINION DATED THE DATE HEREOF COVERING
THE MATTERS AS SUCH PARTIES SHALL REASONABLY REQUEST, (II) FROM CONYERS DILL AND
PEARMAN, BERMUDA COUNSEL FOR THE GUARANTOR, A FAVORABLE OPINION DATED THE DATE
HEREOF COVERING THE MATTERS AS SUCH PARTIES SHALL REASONABLY REQUEST AND
(III) FROM WINSTON & STRAWN LLP, COUNSEL FOR BAFC, A FAVORABLE OPINION DATED THE
DATE HEREOF COVERING THE MATTERS AS SUCH PARTIES SHALL REASONABLY REQUEST.

 

24

--------------------------------------------------------------------------------



 


(L)            CLOSING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED IN SUFFICIENT COUNTERPARTS FOR EACH LIQUIDITY BANK A CERTIFICATE, DATED
THE DATE HEREOF AND EXECUTED BY A RESPONSIBLE OFFICER OF EACH OF BAFC, THE
COMPANY AND THE SERVICER STATING THAT ALL OF THE CONDITIONS SPECIFIED IN
SECTION 6.01(I) AS APPLICABLE TO IT ARE THEN SATISFIED.


 


(M)          FILINGS, ETC.  ALL FILINGS (INCLUDING, WITHOUT LIMITATION, PURSUANT
TO THE UCC) AND RECORDINGS SHALL HAVE BEEN ACCOMPLISHED WITH RESPECT TO THE
SECURITY AGREEMENT IN SUCH JURISDICTIONS AS MAY BE REQUIRED OR PERMITTED BY LAW
TO ESTABLISH, PERFECT, PROTECT AND PRESERVE THE RIGHTS, TITLES, INTERESTS,
REMEDIES, POWERS, PRIVILEGES, LIENS AND SECURITY INTERESTS OF THE COLLATERAL
AGENT IN THE COLLATERAL COVERED BY THE SECURITY AGREEMENT AND ANY GIVING OF
NOTICE OR THE TAKING OF ANY OTHER ACTION TO SUCH END (WHETHER SIMILAR OR
DISSIMILAR) REQUIRED OR PERMITTED BY LAW SHALL HAVE BEEN GIVEN OR TAKEN.  ON OR
PRIOR TO THE SERIES 2000-1 ISSUANCE DATE, BAFC AND THE COLLATERAL AGENT SHALL
HAVE RECEIVED COPIES OF (I) UCC SEARCHES FROM THE NEW YORK SECRETARY OF STATE
(AND APPLICABLE LOCAL UCC SEARCHES), EACH SHOWING NO LIENS AS TO BAFC, AND
(II) SATISFACTORY EVIDENCE AS TO ANY SUCH FILING, RECORDING, REGISTRATION,
GIVING OF NOTICE OR OTHER ACTION SO TAKEN OR MADE.


 


(N)           DOCUMENTATION AND PROCEEDINGS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COPIES OF THE CERTIFICATE OF INCORPORATION OF BAFC (CERTIFIED BY
THE SECRETARY OF STATE OF DELAWARE), CERTIFICATES OF APPROPRIATE OFFICIALS AS TO
THE EXISTENCE AND GOOD STANDING (IF APPLICABLE) OF BAFC AND THE GUARANTOR, AND
BYLAWS OF BAFC, BOARD OF DIRECTORS RESOLUTIONS IN RESPECT OF THE TRANSACTION
DOCUMENTS TO WHICH BAFC OR THE GUARANTOR, AS APPLICABLE, IS A PARTY, AND
INCUMBENCY CERTIFICATES WITH RESPECT TO BAFC AND THE GUARANTOR, ALL SATISFACTORY
IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.


 


(O)           BANK ACCOUNTS.  THE CASH COLLATERAL ACCOUNT, THE COMMERCIAL PAPER
ACCOUNT AND THE SPECIAL PAYMENT ACCOUNT SHALL HAVE BEEN ESTABLISHED.


 


(P)           COMPLIANCE WITH LAWS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT THE BUSINESS CONDUCTED AND
PROPOSED TO BE CONDUCTED BY BAFC IS IN COMPLIANCE WITH ALL APPLICABLE LAWS AND
REGULATIONS AND THAT ALL REGISTRATIONS, FILINGS, LICENSES AND/OR CONSENTS
REQUIRED TO BE OBTAINED BY BAFC IN CONNECTION THEREWITH HAVE BEEN MADE OR
OBTAINED.


 


(Q)           OTHER CONDITIONS PRECEDENT.  THE CONDITIONS PRECEDENT TO THE
LETTER OF CREDIT REIMBURSEMENT AGREEMENT SHALL HAVE BEEN SATISFIED CONCURRENTLY.


 


(R)            FEES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PAYMENT OF
ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE TO IT OR THE LIQUIDITY BANKS ON OR
BEFORE THE DATE HEREOF.

 

25

--------------------------------------------------------------------------------



 


(S)           BAFC RATING.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
LETTER FROM S&P CONFIRMING ITS “A-1” RATING OF BAFC’S COMMERCIAL PAPER AND A
LETTER FROM MOODY’S CONFIRMING ITS “P-1” RATING OF BAFC’S COMMERCIAL PAPER.


 


(T)            BL, TRUST AND BLFC RATING.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT BL’S LONG-TERM UNSECURED
DEBT RATING IS AT LEAST “BBB-” BY S&P AND EITHER THE TRUST’S OR BLFC’S LONG-TERM
UNSECURED DEBT RATING IS AT LEAST “BAA3” BY MOODY’S.


 


(U)           GUARANTOR FINANCIALS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF BL FOR ITS FISCAL YEAR
ENDED DECEMBER 31, 2006, AND (II) UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS
FOR ITS FISCAL QUARTER ENDED JUNE 30, 2007.


 


SECTION 6.02         CONDITIONS TO EACH ISSUANCE OF COMMERCIAL PAPER.  THE RIGHT
OF BAFC TO ISSUE COMMERCIAL PAPER IS SUBJECT AT THE TIME OF SUCH ISSUANCE OF
COMMERCIAL PAPER TO THE SATISFACTION OF THE FOLLOWING CONDITIONS LISTED IN THIS
SECTION 6.02 (IN ADDITION TO THE CONDITION SET FORTH IN THE PROVISO TO
SECTION 2.01(B)) WITH EACH ISSUANCE OF COMMERCIAL PAPER.


 


(A)           RATINGS.  AT THE TIME OF EACH ISSUANCE OF COMMERCIAL PAPER, A
RATING OF AT LEAST “A-1”, IN THE CASE OF S&P, AND AT LEAST “P-1”, IN THE CASE OF
MOODY’S, SHALL BE IN FULL FORCE AND EFFECT.


 


(B)           REPRESENTATIONS AND WARRANTIES.  AT THE DATE OF SUCH ISSUANCE OF
COMMERCIAL PAPER AND AFTER GIVING EFFECT THERETO, ALL REPRESENTATIONS AND
WARRANTIES OF (I) BAFC CONTAINED IN THIS AGREEMENT AND IN THE OTHER TRANSACTION
DOCUMENTS OR IN ANY DOCUMENT, CERTIFICATE OR FINANCIAL OR OTHER STATEMENT
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, UNLESS WAIVED BY THE
ADMINISTRATIVE AGENT AND LETTER OF CREDIT AGENT, AND (II) THE SERVICER, THE
GUARANTOR AND THE COMPANY CONTAINED IN THE TRANSACTION DOCUMENTS, OR IN ANY
DOCUMENT, CERTIFICATE OR FINANCIAL OR OTHER STATEMENT DELIVERED IN CONNECTION
THEREWITH, UNLESS WAIVED BY THE ADMINISTRATIVE AGENT AND LETTER OF CREDIT AGENT,
IN EACH CASE SHALL BE TRUE AND CORRECT WITH THE SAME FORCE AND EFFECT AS THOUGH
SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE AS OF SUCH DATE.


 


(C)           LIQUIDITY AGREEMENT.  THE LIQUIDITY AGREEMENT SHALL BE IN FULL
FORCE AND EFFECT ON THE DATE OF SUCH ISSUANCE OF COMMERCIAL PAPER.


 


(D)           PRIVATE PLACEMENT MEMORANDUM.  EACH CREDIT REPORT, PRIVATE
PLACEMENT MEMORANDUM OR INFORMATION CIRCULAR TO BE USED BY BAFC IN CONNECTION
WITH THE OFFER OR SALE OF THE COMMERCIAL PAPER SHALL, ONLY INSOFAR AS THE SAME
SHALL DESCRIBE THE ADMINISTRATIVE AGENT OR THE OBLIGATIONS OF THE ADMINISTRATIVE
AGENT HEREUNDER, HAVE BEEN APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT OR,
ONLY INSOFAR AS THE SAME SHALL DESCRIBE ANY LIQUIDITY BANK OR THE OBLIGATIONS OF
ANY LIQUIDITY BANK HEREUNDER, THE ADMINISTRATIVE AGENT SHALL OBTAIN THE PRIOR
WRITTEN APPROVAL OF SUCH LIQUIDITY BANK.

 

26

--------------------------------------------------------------------------------



 


(E)           NO MANDATORY LIQUIDATION EVENT OR MANDATORY CP WIND-DOWN EVENT. 
AT THE TIME OF EACH ISSUANCE OF COMMERCIAL PAPER AND AFTER GIVING EFFECT
THERETO, (I) NO MANDATORY LIQUIDATION EVENT SHALL HAVE OCCURRED, AND (II) NO
MANDATORY CP WIND-DOWN EVENT SHALL HAVE OCCURRED WITH RESPECT TO WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE INSTRUCTED THE DEPOSITARY NOT TO ISSUE
ADDITIONAL COMMERCIAL PAPER.


 


SECTION 6.03         CONDITIONS PRECEDENT TO THE MAKING OF EACH LIQUIDITY LOAN. 
IN ADDITION TO THE REQUIREMENTS OF SUBSECTION 3.01(C) HEREOF, NO LIQUIDITY BANK
SHALL BE REQUIRED TO MAKE A LIQUIDITY LOAN IF AT OR PRIOR TO THE TIME OF MAKING
SUCH LIQUIDITY LOAN AN INSOLVENCY EVENT (AS DESCRIBED IN CLAUSES (I)-(III) OF
THE DEFINITION OF “INSOLVENCY EVENT”) SHALL HAVE OCCURRED WITH RESPECT TO BAFC.


 


SECTION 6.04         CONDITIONS TO THE MAKING OF ANY LIQUIDITY LOAN PURSUANT TO
SUBSECTION 3.01(A)(V).  IN ADDITION TO THE REQUIREMENTS OF SUBSECTION
3.01(C) AND SECTION 6.03 HEREOF, NO LIQUIDITY BANK SHALL BE REQUIRED TO MAKE A
LIQUIDITY LOAN PURSUANT TO SUBSECTION 3.01(A)(V) HEREOF UNLESS THE FOLLOWING
CONDITIONS ARE SATISFIED ON EACH DAY ON WHICH SUCH LIQUIDITY LOAN IS TO BE MADE:


 


(A)           REPRESENTATIONS AND WARRANTIES.  AT THE DATE ON WHICH SUCH
LIQUIDITY LOAN IS TO BE MADE AND AFTER GIVING EFFECT TO SUCH LIQUIDITY LOAN, ALL
REPRESENTATIONS AND WARRANTIES OF (I) BAFC CONTAINED IN THIS AGREEMENT AND IN
THE OTHER TRANSACTION DOCUMENTS OR IN ANY DOCUMENT, CERTIFICATE OR FINANCIAL OR
OTHER STATEMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH, UNLESS WAIVED BY
THE ADMINISTRATIVE AGENT AND (II) THE SERVICER, THE GUARANTOR AND THE COMPANY
CONTAINED IN THE TRANSACTION DOCUMENTS, OR IN ANY DOCUMENT, CERTIFICATE OR
FINANCIAL OR OTHER STATEMENT DELIVERED IN CONNECTION THEREWITH, UNLESS WAIVED BY
THE ADMINISTRATIVE AGENT, IN EACH CASE SHALL BE TRUE AND CORRECT WITH THE SAME
FORCE AND EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE AS
OF SUCH DATE.


 


(B)           NO MANDATORY LIQUIDATION EVENT OR POTENTIAL MANDATORY LIQUIDATION
EVENT.  AT THE DATE ON WHICH SUCH LIQUIDITY LOAN IS TO BE MADE AND AFTER GIVING
EFFECT TO SUCH LIQUIDITY LOAN, NO MANDATORY LIQUIDATION EVENT OR POTENTIAL
MANDATORY LIQUIDATION EVENT SHALL HAVE OCCURRED.


 


ARTICLE VII

COVENANTS


 

While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by BAFC hereunder and under the Commercial Paper and the
Liquidity Loan Notes shall have been paid in full and the Liquidity Banks no
longer have any Liquidity Commitment hereunder), BAFC agrees that:

 

 

27

--------------------------------------------------------------------------------



 


SECTION 7.01         AFFIRMATIVE COVENANTS.  BAFC SHALL:


 


(A)           PROVIDE THE ADMINISTRATIVE AGENT ALL INFORMATION THAT THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN WRITING CONCERNING THE BUSINESS
OF BAFC WITHIN A REASONABLE PERIOD OF TIME CONSIDERING THE NATURE OF THE
REQUEST; PROVIDED THAT WITH RESPECT TO ANY INFORMATION RELATING TO AN ANNUAL
AUDITED REPORT, THE SAME MAY BE DELIVERED WITHIN ONE HUNDRED AND TWENTY (120)
CALENDAR DAYS AFTER THE END OF BAFC’S FISCAL YEAR;


 


(B)           FURNISH OR CAUSE TO BE FURNISHED TO THE ADMINISTRATIVE AGENT IN
SUFFICIENT NUMBER FOR EACH LIQUIDITY BANK, COPIES OF ALL DOCUMENTS AND OTHER
NOTICES FURNISHED TO BAFC UNDER THE TRANSACTION DOCUMENTS AND TO THE LETTER OF
CREDIT AGENT UNDER THE LETTER OF CREDIT REIMBURSEMENT AGREEMENT;


 


(C)           EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE LIQUIDITY
BANKS ALL SUCH DOCUMENTS AND INSTRUMENTS AND DO ALL SUCH OTHER ACTS AND THINGS
AS MAY BE NECESSARY OR REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO ENABLE
THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT TO EXERCISE AND ENFORCE THEIR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT, THE LETTER OF CREDIT REIMBURSEMENT
AGREEMENT, THE LETTER OF CREDIT, THE GUARANTY AND THE SECURITY AGREEMENT, AND TO
REALIZE THEREON, AND RECORD AND FILE AND RERECORD AND REFILE ALL SUCH DOCUMENTS
AND INSTRUMENTS, AT SUCH TIME OR TIMES, IN SUCH MANNER AND AT SUCH PLACE OR
PLACES, ALL AS MAY BE NECESSARY OR REQUIRED BY THE ADMINISTRATIVE AGENT TO
VALIDATE, PRESERVE AND PROTECT THE POSITION OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS UNDER THIS AGREEMENT, THE LETTER OF
CREDIT REIMBURSEMENT AGREEMENT, THE LETTER OF CREDIT, THE GUARANTY AND THE
SECURITY AGREEMENT;


 


(D)           TAKE ALL ACTIONS NECESSARY TO ENSURE THAT ALL TAXES AND OTHER
GOVERNMENTAL CLAIMS IN RESPECT OF BAFC’S OPERATIONS AND ASSETS ARE PROMPTLY PAID
WHEN DUE, EXCEPT THOSE CONTESTED IN GOOD FAITH;


 


(E)           COMPLY IN ALL MATERIAL RESPECTS WITH OBLIGATIONS IT ASSUMES UNDER
THE TRANSACTION DOCUMENTS;


 


(F)            COMPLY WITH ALL REQUIREMENTS OF LAW EXCEPT WHERE THE FAILURE TO
SO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS;


 


(G)           FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LIQUIDITY
BANKS, AND FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT, PERFORM AND COMPLY
WITH EACH OF ITS RESPECTIVE AGREEMENTS, WARRANTIES AND INDEMNITIES CONTAINED IN
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS;

 

28

--------------------------------------------------------------------------------



 


(H)           GIVE PROMPT NOTICE TO THE ADMINISTRATIVE AGENT OF ANY MATERIAL
DEFAULT OR EVENT OF DEFAULT BY ANY OBLIGOR UNDER ANY LOAN OR LOAN DOCUMENTS OF
WHICH BAFC IS AWARE;


 


(I)            ADVISE THE ADMINISTRATIVE AGENT OF THE OCCURRENCE OF EACH
DEFAULT, EVENT OF DEFAULT OR MANDATORY CP WIND-DOWN EVENT AS PROMPTLY AS
PRACTICABLE AFTER BAFC BECOMES AWARE OF ANY SUCH DEFAULT, EVENT OF DEFAULT OR
MANDATORY CP WIND-DOWN EVENT, AND SHALL NOTIFY THE SERIES 2000-1 RATING AGENCIES
OF ANY MANDATORY CP WIND-DOWN EVENT AND MANDATORY LIQUIDATION EVENT;


 


(J)            BEGINNING WITH THE FISCAL YEAR COMMENCING IN 2000, FURNISH TO THE
SERIES 2000-1 RATING AGENCIES AND THE ADMINISTRATIVE AGENT IN SUFFICIENT NUMBER
FOR EACH LIQUIDITY BANK AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN ONE
HUNDRED AND TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR OF BAFC AUDITED
FINANCIAL STATEMENTS CONSISTING OF THE BALANCE SHEET OF BAFC AS OF THE END OF
SUCH YEAR AND THE RELATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND
STATEMENTS OF CASH FLOW FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR (PROVIDED THAT
COMPARATIVE FIGURES SHALL NOT BE REQUIRED WITH RESPECT TO SUCH FINANCIAL
STATEMENTS DELIVERED AT THE END OF BAFC’S FISCAL YEAR ENDING IN 2000), CERTIFIED
BY INDEPENDENT PUBLIC ACCOUNTANTS SATISFACTORY TO THE ADMINISTRATIVE AGENT TO
THE EFFECT THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF BAFC IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED;


 


(K)           BEGINNING WITH THE FISCAL YEAR COMMENCING IN 2000, FURNISH TO THE
SERIES 2000-1 RATING AGENCIES AND THE ADMINISTRATIVE AGENT AS SOON AS AVAILABLE
BUT IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER THE END OF EACH OF THE FIRST THREE
QUARTERS FOR EACH FISCAL YEAR OF BAFC, UNAUDITED FINANCIAL STATEMENTS CONSISTING
OF A BALANCE SHEET OF BAFC AS AT THE END OF SUCH QUARTER AND A STATEMENT OF
INCOME AND RETAINED EARNINGS FOR SUCH QUARTER, SETTING FORTH (IN THE CASE OF
FINANCIAL STATEMENTS FURNISHED FOR CALENDAR QUARTERS SUBSEQUENT TO THE FIRST
FULL CALENDAR YEAR OF BAFC) IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR
THE CORRESPONDING QUARTER OF THE PRECEDING FISCAL YEAR; AND BAFC WILL
ADDITIONALLY FURNISH, OR CAUSE TO BE FURNISHED, TO THE ADMINISTRATIVE AGENT
TOGETHER WITH THE FINANCIAL STATEMENTS REQUIRED PURSUANT TO CLAUSE (J) AND THIS
CLAUSE (K) A CERTIFICATE OF A RESPONSIBLE OFFICER OF BAFC STATING THAT (X) THE
ATTACHED FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND
ACCURATELY REFLECT THE FINANCIAL CONDITION OF BAFC AND (Y) TO THE BEST KNOWLEDGE
OF SUCH RESPONSIBLE OFFICER, NO MANDATORY CP WIND-DOWN EVENT OR MANDATORY
LIQUIDATION EVENT WAS CONTINUING AT THE END OF SUCH QUARTER OR ON THE DATE OF
SUCH STATEMENT OR, IF SUCH MANDATORY CP WIND-DOWN EVENT OR MANDATORY LIQUIDATION
EVENT WAS CONTINUING AT THE END OF SUCH QUARTER OR ON THE DATE OF SUCH
STATEMENT, SPECIFYING THE NAME AND PERIOD OF EXISTENCE THEREOF;


 


(L)            (I) EXCEPT AS OTHERWISE PERMITTED BY THE TRANSACTION DOCUMENTS,
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND
(II) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES AND
FRANCHISES NECESSARY OR DESIRABLE

 

29

--------------------------------------------------------------------------------



 


IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT WHERE THE FAILURE TO MAINTAIN THE
SAME WOULD NOT HAVE A MATERIAL ADVERSE EFFECT; AND


 


(M)          ON EACH DAY AFTER THE LIQUIDITY LOANS (WITH ACCRUED INTEREST
THEREON) HAVE BECOME DUE AND PAYABLE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), GIVE THE NOTICE CONTEMPLATED BY SECTION 2.06 OF THE
SERIES 2000-1 SUPPLEMENT, SUCH NOTICE TO SPECIFY AN AMOUNT EQUAL TO THE LESSER
OF (I) THE FUNDS ON DEPOSIT IN THE SERIES 2000-1 COLLECTION SUBACCOUNT ON SUCH
DAY AND (II) THE OUTSTANDING AMOUNT OF THE LIQUIDITY LOANS (WITH ACCRUED
INTEREST THEREON) AND ALL OTHER AMOUNTS OWING UNDER THIS AGREEMENT.


 


SECTION 7.02         NEGATIVE COVENANTS.  BAFC WILL NOT:


 


(A)           CONTRACT FOR, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN,
SECURITY INTEREST, CHARGE OR OTHER ENCUMBRANCE OF ANY NATURE UPON ANY OF ITS
PROPERTY OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED EXCEPT FOR PERMITTED
LIENS AND AS OTHERWISE PROVIDED FOR IN THE SECURITY AGREEMENT OR THE DEPOSITARY
AGREEMENT;


 


(B)           CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS, WHETHER
CURRENT OR FUNDED, OR ANY OTHER LIABILITY EXCEPT PERMITTED INDEBTEDNESS;


 


(C)           EXCEPT AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, MAKE ANY LOAN
OR ADVANCE OR CREDIT TO, OR GUARANTEE (DIRECTLY OR INDIRECTLY OR BY AN
INSTRUMENT HAVING THE EFFECT OF ASSURING ANOTHER’S PAYMENT OR PERFORMANCE ON ANY
OBLIGATION OR CAPABILITY OF SO DOING OR OTHERWISE), ENDORSE OR OTHERWISE BECOME
CONTINGENTLY LIABLE, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH THE OBLIGATIONS,
STOCKS OR DIVIDENDS OF, OR OWN, PURCHASE, REPURCHASE OR ACQUIRE (OR AGREE
CONTINGENTLY TO DO SO) ANY ASSETS, STOCK, OBLIGATIONS OR SECURITIES OF, OR ANY
OTHER INTEREST IN, OR MAKE ANY CAPITAL CONTRIBUTION TO, ANY OTHER PERSON;


 


(D)           ENTER INTO ANY MERGER, CONSOLIDATION, JOINT VENTURE, SYNDICATE OR
OTHER FORM OF COMBINATION WITH ANY PERSON, OR SELL, LEASE OR TRANSFER OR
OTHERWISE DISPOSE OF ANY OF ITS ASSETS OR RECEIVABLES OR PURCHASE ANY ASSET, OR
ENGAGE IN ANY TRANSACTION WHICH WOULD RESULT IN A CHANGE OF CONTROL OF BAFC. 
BAFC WILL NOT CREATE ANY SUBSIDIARY OF BAFC WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT;


 


(E)           ENTER INTO OR BE A PARTY TO ANY AGREEMENT OR INSTRUMENT OTHER THAN
THE TRANSACTION DOCUMENTS OR DOCUMENTS AND AGREEMENTS INCIDENTAL THERETO;


 


(F)            MAKE ANY EXPENDITURE (BY LONG-TERM OR OPERATING LEASE OR
OTHERWISE), EXCLUDING THOSE RELATING TO FORECLOSURE, FOR CAPITAL ASSETS (BOTH
REALTY AND PERSONALTY), UNLESS SUCH EXPENDITURE IS APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT;


 


(G)           ENGAGE IN ANY BUSINESS OR ENTERPRISE OR ENTER INTO ANY MATERIAL
TRANSACTION OTHER THAN AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;

 

30

--------------------------------------------------------------------------------



 


(H)           AMEND ITS CERTIFICATE OF INCORPORATION OR BYLAWS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT;


 


(I)            GRANT ANY POWERS OF ATTORNEY TO ANY PERSON FOR ANY PURPOSES
EXCEPT (I) WHERE PERMITTED BY THE TRANSACTION DOCUMENTS OR (II) TO THE
COLLATERAL AGENT FOR THE PURPOSES OF THE SECURITY AGREEMENT;


 


(J)            EXCEPT WITH RESPECT TO LIQUIDITY LOANS MADE PURSUANT TO
SUBSECTION 3.01(A)(V), ADVANCE ANY FUNDS UNDER THE SERIES 2000-1 VFC CERTIFICATE
IF AT SUCH TIME ANY LIQUIDITY LOAN REMAINS OUTSTANDING;


 


(K)           ADVANCE ANY FUNDS UNDER THE SERIES 2000-1 VFC CERTIFICATE IF AT
THE TIME OF OR AFTER GIVING EFFECT TO SUCH ADVANCE, A SERIES 2000-1 EARLY
AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING, UNLESS SUCH ADVANCE IS
APPROVED IN ADVANCE BY THE MAJORITY LIQUIDITY BANKS AND THE MAJORITY LETTER OF
CREDIT BANKS; OR


 


(L)            TAKE ANY ACTION WHICH WOULD PERMIT THE SERVICER TO HAVE THE RIGHT
TO REFUSE TO PERFORM ANY OF ITS RESPECTIVE OBLIGATIONS UNDER THE SERVICING
AGREEMENT.


 


ARTICLE VIII

MANDATORY LIQUIDATION EVENTS,
MANDATORY CP WIND-DOWN EVENTS AND REMEDIES


 


SECTION 8.01         MANDATORY LIQUIDATION EVENTS.  UPON NOTICE FROM THE
ADMINISTRATIVE AGENT THAT ANY OF THE FOLLOWING EVENTS HAS OCCURRED (EACH A
“MANDATORY LIQUIDATION EVENT”), THE REMEDIES OF SECTION 8.03(A) HEREOF SHALL
APPLY:


 

(I)            LETTER OF CREDIT.  THE LETTER OF CREDIT HAS NOT BEEN REINSTATED
WITHIN THREE (3) BUSINESS DAYS OF ANY DRAW PURSUANT TO SECTION 5.05(A) HEREOF;

 

(II)           DELINQUENT LOANS.  ANY LOAN CONSTITUTES A DELINQUENT LOAN FOR A
PERIOD OF MORE THAN THREE (3) SUCCESSIVE BUSINESS DAYS;

 

(III)          GUARANTOR OR DESIGNATED OBLIGOR CROSS-DEFAULT.  THE GUARANTOR OR
ANY OF THE DESIGNATED OBLIGORS SHALL (A) DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY AGREEMENT OR CONDITION RELATING TO ANY OF ITS OUTSTANDING
INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO,  THE EFFECT OF WHICH DEFAULT IS TO CAUSE OR PERMIT SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR (B) FAIL TO PAY WHEN
DUE ANY MATERIAL AMOUNTS DUE UNDER ANY AGREEMENT TO WHICH ANY SUCH PERSON IS A
PARTY; PROVIDED, HOWEVER, THAT NO MANDATORY LIQUIDATION EVENT SHALL BE DEEMED TO
OCCUR UNDER CLAUSE (A) OR (B) OF THIS PARAGRAPH UNLESS THE AGGREGATE AMOUNT OF

 

31

--------------------------------------------------------------------------------


 

INDEBTEDNESS IN RESPECT OF WHICH ANY PAYMENT DEFAULT OR OTHER DEFAULT REFERRED
TO IN THIS PARAGRAPH SHALL HAVE OCCURRED SHALL BE EQUAL TO AT LEAST $50,000,000;

 

(IV)          INSOLVENCY.  AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT TO BAFC,
THE GUARANTOR, ANY DESIGNATED OBLIGOR OR THE COMPANY;

 

(V)           CHANGE OF CONTROL.  A CHANGE OF CONTROL WITH RESPECT TO THE
GUARANTOR SHALL OCCUR;

 

(VI)          INVESTMENT COMPANY.  BAFC OR THE GUARANTOR SHALL BECOME AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE 1940 ACT AND SHALL NOT BE EXEMPT
FROM COMPLIANCE WITH THE 1940 ACT;

 

(VII)         JUDGMENTS AGAINST BAFC.  FINAL, NON-APPEALABLE JUDGMENT OR
JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $50,000
SHALL HAVE BEEN RENDERED AGAINST BAFC AND THE SAME SHALL HAVE REMAINED
UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF THIRTY (30) CONSECUTIVE DAYS DURING
WHICH NO STAY OF EXECUTION SHALL HAVE BEEN OBTAINED;

 

(VIII)        COMMERCIAL PAPER PAYMENTS.  FAILURE BY BAFC TO PAY OR CAUSE TO BE
PAID ANY AMOUNT IN RESPECT OF COMMERCIAL PAPER WHEN DUE;

 

(IX)           CERTAIN PAYMENTS.  FAILURE BY BAFC TO PAY OR CAUSE TO BE PAID
(I) ANY OF THE FEES DESCRIBED IN SECTION 4.01 HEREOF WHEN DUE WITHIN THREE
(3) BUSINESS DAYS FROM THE DATE DUE; (II) FEES DUE UNDER SUBSECTION 2.11(A) OF
THE LETTER OF CREDIT REIMBURSEMENT AGREEMENT OR ANY OTHER AMOUNTS DUE UNDER THE
LETTER OF CREDIT REIMBURSEMENT AGREEMENT WITHIN THREE (3) BUSINESS DAYS FROM THE
DATE DUE; (III) ANY LIQUIDITY LOAN UNDER SUBSECTION 3.01(F) AND SECTION 5.02
HEREOF ON THE DATE DUE; OR (IV) INTEREST ON ANY LIQUIDITY LOAN WITHIN THREE
(3) BUSINESS DAYS OF THE DATE SUCH INTEREST IS DUE;

 

(X)            REPRESENTATIONS.  ANY REPRESENTATION OR WARRANTY OR OTHER WRITTEN
STATEMENT MADE OR DEEMED MADE BY BAFC, THE COMPANY OR THE GUARANTOR IN THIS
AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT OR IN ANY DOCUMENT ENTERED INTO
IN CONNECTION HEREWITH OR THEREWITH, SHALL PROVE TO HAVE BEEN INCORRECT WHEN
MADE IN ANY MATERIAL RESPECT;

 

(XI)           COVENANTS.  (A) FAILURE BY BAFC, THE COMPANY OR THE GUARANTOR TO
OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN SUBSECTIONS 5.05(G),
7.01(I) AND 7.01(L) HEREOF (WITH RESPECT TO BAFC), SUBSECTIONS 2.06(G) AND
2.06(J)(I) AND (II) OF THE POOLING AGREEMENT (WITH RESPECT TO THE COMPANY) AND
SUBSECTIONS 8.1(C)(I) AND (II), 8.1(G)(I), 8.1(H), 8.1(I) AND 8.2 OF THE
GUARANTY (WITH RESPECT TO THE GUARANTOR); OR (B) FAILURE BY BAFC, THE COMPANY OR
THE GUARANTOR TO OBSERVE OR PERFORM ANY OTHER COVENANT OR AGREEMENT CONTAINED
HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A

 

32

--------------------------------------------------------------------------------


 

PARTY AND NOT CONSTITUTING A MANDATORY LIQUIDATION EVENT UNDER ANY OTHER CLAUSE
OF THIS ARTICLE VIII AND THE CONTINUANCE OF SUCH DEFAULT FOR THIRTY (30) DAYS
AFTER THE EARLIER OF (X) THE DATE ON WHICH A RESPONSIBLE OFFICER OF BAFC, THE
COMPANY OR THE GUARANTOR HAS KNOWLEDGE OF SUCH FAILURE AND (Y) BAFC, THE COMPANY
OR THE GUARANTOR RECEIVES WRITTEN NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT;

 

(XII)          DEFAULT UNDER OTHER DOCUMENTS.  (A) A SERIES 2000-1 EARLY
AMORTIZATION EVENT OR A POTENTIAL SERIES 2000-1 EARLY AMORTIZATION EVENT SHALL
HAVE OCCURRED AND BE CONTINUING OR (B) AN EARLY AMORTIZATION EVENT DESCRIBED IN
SECTION 7.01 OF THE POOLING AGREEMENT (WITHOUT TAKING INTO ACCOUNT ANY
SUPPLEMENTS) SHALL OCCUR;

 

(XIII)         DEFAULT UNDER THE GUARANTY.  THE GUARANTOR SHALL DEFAULT UNDER
THE GUARANTY OR THE GUARANTY SHALL HAVE BECOME INVALID OR INEFFECTIVE OR THE
GUARANTOR OR ANY AFFILIATE THEREOF SHALL CHALLENGE ITS EFFECTIVENESS;

 

(XIV)        JUDGMENTS AGAINST GUARANTOR AND DESIGNATED OBLIGORS.  ONE OR MORE
JUDGMENTS FOR THE PAYMENT OF MONEY (TO THE EXTENT NOT BONDED OR COVERED BY
INSURANCE TO THE REASONABLE SATISFACTION OF THE LETTER OF CREDIT AGENT AND THE
ADMINISTRATIVE AGENT) SHALL BE RENDERED AGAINST THE GUARANTOR OR ANY OF THE
DESIGNATED OBLIGORS OR ANY COMBINATION THEREOF IN AN AGGREGATE AMOUNT GREATER
THAN $50,000,000, AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF THIRTY
(30) CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR
ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS OR
PROPERTIES OF THE GUARANTOR OR ANY OF THE DESIGNATED OBLIGORS TO ENFORCE ANY
SUCH JUDGMENT AND NO STAY OF ENFORCEMENT SHALL BE IN EFFECT;

 

(XV)         EFFECTIVENESS OF OTHER DOCUMENTS.  ANY OF THE TRANSACTION DOCUMENTS
SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT, OR THE COMPANY, THE
SERVICER, THE GUARANTOR, THE SELLERS OR BAFC SHALL SO ASSERT IN WRITING; OR

 

(XVI)        OTHER CROSS-DEFAULTS.  BLFC OR ANY OTHER INVESTOR CERTIFICATEHOLDER
THAT IS AN AFFILIATE OF THE GUARANTOR SHALL (I) DEFAULT IN MAKING ANY PAYMENT OF
ANY PRINCIPAL OF ANY INDEBTEDNESS OR OF ANY MATERIAL AMOUNTS UNDER ANY OTHER
AGREEMENT TO WHICH IT IS A PARTY ON THE SCHEDULED OR ORIGINAL DUE DATE WITH
RESPECT THERETO; OR (II) DEFAULT IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY
SUCH INDEBTEDNESS BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT
OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (III) DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO
PERMIT THE HOLDER OR BENEFICIARY OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF

 

33

--------------------------------------------------------------------------------


 

REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR TO
BECOME PAYABLE; PROVIDED, THAT A DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE
(I), (II) OR (III) OF THIS PARAGRAPH (XVI) SHALL NOT AT ANY TIME CONSTITUTE A
MANDATORY LIQUIDATION EVENT UNLESS, AT SUCH TIME, ONE OR MORE DEFAULTS, EVENTS
OR CONDITIONS OF THE TYPE DESCRIBED IN CLAUSES (I), (II) AND (III) OF THIS
PARAGRAPH (XVI) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO
INDEBTEDNESS OR OTHER AMOUNTS THE OUTSTANDING PRINCIPAL AMOUNT OF WHICH EXCEEDS
IN THE AGGREGATE $50,000,000; PROVIDED, FURTHER, THAT THE IMMEDIATELY PRECEDING
PROVISO SHALL BE DEEMED INAPPLICABLE AT ANY TIME THAT ANY PURCHASED LOAN SHALL
CONSTITUTE A DEFAULTED LOAN OR SHALL HAVE CONSTITUTED A DELINQUENT LOAN FOR A
PERIOD OF MORE THAN THREE (3) SUCCESSIVE BUSINESS DAYS.

 


SECTION 8.02         MANDATORY CP WIND-DOWN EVENTS.  UPON THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS (EACH A “MANDATORY CP WIND-DOWN EVENT”), THE REMEDIES OF
SECTION 8.03(B) HEREOF SHALL APPLY:


 


(A)           GUARANTOR’S ADJUSTED NET DEBT/CONSOLIDATED ADJUSTED CAPITALIZATION
RATIO.  THE RATIO OF THE GUARANTOR’S CONSOLIDATED ADJUSTED NET DEBT TO
CONSOLIDATED ADJUSTED CAPITALIZATION (EACH AS CALCULATED AT THE END OF EACH
FISCAL QUARTER OF THE GUARANTOR) IS GREATER THAN 0.585:1.0; OR


 


(B)           GUARANTOR’S EBITDA.  THE GUARANTOR’S CONSOLIDATED ADJUSTED EBITDA
(AS CALCULATED ON A ROLLING FOUR QUARTER BASIS) IS LESS THAN $400,000,000.


 


SECTION 8.03         REMEDIES.


 


(A)           AT ANY TIME DURING THE CONTINUANCE OF ANY MANDATORY LIQUIDATION
EVENT AND SO LONG AS SUCH MANDATORY LIQUIDATION EVENT SHALL CONTINUE UNREMEDIED,
THE ADMINISTRATIVE AGENT, BY WRITTEN NOTICE TO BAFC, THE SERIES 2000-1 RATING
AGENCIES, AND THE DEPOSITARY (WITH A COPY TO EACH PLACEMENT AGENT AND THE
COLLATERAL AGENT), (I) SHALL INSTRUCT THE DEPOSITARY NOT TO ISSUE OR DELIVER ANY
ADDITIONAL COMMERCIAL PAPER, AND (II) MAY, WITH THE CONSENT OF THE MAJORITY
LIQUIDITY BANKS, AND SHALL, AT THE WRITTEN REQUEST OF THE MAJORITY LIQUIDITY
BANKS, (A) DECLARE THE PRINCIPAL OF AND ACCRUED INTEREST IN RESPECT OF THE
LIQUIDITY LOAN NOTES TO BE, WHEREUPON THE SAME SHALL BECOME, FORTHWITH DUE AND
PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER NOTICE OF ANY KIND, ALL
OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BAFC, ANYTHING CONTAINED HEREIN OR IN
THE LIQUIDITY LOAN NOTES TO THE CONTRARY NOTWITHSTANDING, AND/OR (B) SUBJECT TO
THE IMMEDIATELY FOLLOWING SENTENCE DECLARE THE AGGREGATE LIQUIDITY COMMITMENT
TERMINATED, WHEREUPON THE AGGREGATE LIQUIDITY COMMITMENT AND THE OBLIGATION OF
THE LIQUIDITY BANKS TO MAKE THE LIQUIDITY LOANS HEREUNDER SHALL TERMINATE
IMMEDIATELY AND ANY ACCRUED FEES OR PREMIUMS SHALL FORTHWITH BECOME DUE AND
PAYABLE WITHOUT ANY FURTHER NOTICE OF ANY KIND AND/OR (C) INSTRUCT BAFC TO, AND
IN SUCH EVENT BAFC SHALL, INSTRUCT THE TRUSTEE TO DECLARE THE PRINCIPAL OF AND
ACCRUED INTEREST IN RESPECT OF THE PURCHASED LOANS TO BE DUE AND PAYABLE
(PROVIDED THAT, FOR THE AVOIDANCE OF DOUBT, BAFC ACKNOWLEDGES AND AGREES THAT IF
IT FAILS TO GIVE SUCH INSTRUCTIONS, THE ADMINISTRATIVE

 

34

--------------------------------------------------------------------------------


 


AGENT MAY DO SO ON ITS BEHALF).  NOTWITHSTANDING THE PREVIOUS SENTENCE, UPON THE
OCCURRENCE OF A MANDATORY LIQUIDATION EVENT DESCRIBED IN SUBSECTION
8.01(IV) WITH RESPECT TO BAFC, THE GUARANTOR OR THE COMPANY OR IN SUBSECTION
8.01(XII)(B), THE AGGREGATE LIQUIDITY COMMITMENT SHALL TERMINATE AUTOMATICALLY,
AND ALL AMOUNTS PAYABLE TO THE LIQUIDITY BANKS AND THE LIQUIDITY AGENT HEREUNDER
AND UNDER THE LIQUIDITY LOAN NOTES, WHETHER FOR PRINCIPAL, INTEREST, FEES,
EXPENSES OR OTHERWISE, SHALL AUTOMATICALLY BECOME FORTHWITH DUE AND PAYABLE
WITHOUT PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED.  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, NO
DECLARATION OR TERMINATION OF THE AGGREGATE LIQUIDITY COMMITMENT PURSUANT TO THE
FOREGOING PROVISIONS OF THIS ARTICLE VIII SHALL AFFECT THE OBLIGATION OF THE
LIQUIDITY BANKS TO MAKE LIQUIDITY LOANS WITH RESPECT TO COMMERCIAL PAPER ISSUED,
AUTHENTICATED AND DELIVERED BY THE DEPOSITARY PRIOR TO RECEIPT OF INSTRUCTIONS
FROM THE ADMINISTRATIVE AGENT TO CEASE ISSUING COMMERCIAL PAPER AS PROVIDED IN
SUBSECTION 2.01(A) HEREOF; PROVIDED THE CONDITIONS SET FORTH IN SUBSECTION
3.01(C) AND SECTION 6.03 HEREOF ARE SATISFIED AT THE TIME OF THE MAKING OF ANY
SUCH LIQUIDITY LOAN.


 


(B)           AT ANY TIME DURING THE CONTINUANCE OF A MANDATORY CP WIND-DOWN
EVENT AND SO LONG AS SUCH MANDATORY CP WIND-DOWN EVENT SHALL CONTINUE
UNREMEDIED, (I) THE ADMINISTRATIVE AGENT SHALL, BY WRITTEN NOTICE TO BAFC, THE
SERIES 2000-1 RATING AGENCIES, AND THE DEPOSITARY (WITH A COPY TO EACH PLACEMENT
AGENT AND THE COLLATERAL AGENT), INSTRUCT THE DEPOSITARY NOT TO ISSUE OR DELIVER
ANY ADDITIONAL COMMERCIAL PAPER AND (II) SUBJECT TO THE TERMS AND CONDITIONS
HEREIN (AND PROVIDED THAT A MANDATORY LIQUIDATION EVENT SHALL NOT HAVE OCCURRED
WHICH HAS NOT BEEN WAIVED BY THE MAJORITY LIQUIDITY BANKS), THE LIQUIDITY BANKS
SHALL MAKE LIQUIDITY LOANS TO BAFC ON A REVOLVING BASIS PURSUANT TO SUBSECTIONS
3.01(A)(I) AND 3.01(A)(V) HEREOF.


 


ARTICLE IX

REPRESENTATIONS AND WARRANTIES


 

In order to induce the Liquidity Banks to enter into this Agreement and to
provide the credit facility provided for herein, BAFC makes the following
representations and warranties to the Liquidity Banks:

 


SECTION 9.01       CORPORATE EXISTENCE.  BAFC IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
HAS FULL CORPORATE POWER AND AUTHORITY TO OWN ITS ASSETS AND TO TRANSACT THE
BUSINESS IN WHICH IT IS NOW ENGAGED AND IS DULY QUALIFIED AS A FOREIGN
CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION IN WHICH
ITS BUSINESS OR ACTIVITIES REQUIRES SUCH QUALIFICATION.  BAFC HAS NO
SUBSIDIARIES.


 


SECTION 9.02       CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATION.  BAFC
HAS THE CORPORATE POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND
PERFORM THE TRANSACTION DOCUMENTS AND TO BORROW HEREUNDER AND HAS TAKEN ALL
NECESSARY CORPORATE ACTION TO AUTHORIZE THE BORROWINGS ON THE TERMS AND
CONDITIONS HEREOF AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS.  NO CONSENT, LICENSE, PERMIT, APPROVAL OR

 

35

--------------------------------------------------------------------------------



 


AUTHORIZATION OF, EXEMPTION BY, NOTICE OR REPORT TO, OR REGISTRATION, FILING OR
DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE EXECUTION,
DELIVERY AND PERFORMANCE BY BAFC OF THE TRANSACTION DOCUMENTS WHICH HAS NOT BEEN
OBTAINED, MADE, GIVEN OR ACCOMPLISHED.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS, INCLUDING THE LIQUIDITY LOAN NOTES, HAVE BEEN EXECUTED AND DELIVERED
BY A DULY AUTHORIZED OFFICER OF BAFC, AND EACH OF THE TRANSACTION DOCUMENTS
CONSTITUTES AND, IN THE CASE OF COMMERCIAL PAPER, WHEN EXECUTED AND ISSUED IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND OF THE DEPOSITARY AGREEMENT, WILL
CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF BAFC ENFORCEABLE AGAINST
BAFC IN ACCORDANCE WITH ITS RESPECTIVE TERMS EXCEPT THAT THE ENFORCEABILITY
THEREOF MAY BE SUBJECT TO THE EFFECTS OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT
RELATING TO CREDITORS’ RIGHTS AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 9.03       NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
BAFC OF THE TRANSACTION DOCUMENTS WILL NOT VIOLATE ANY PROVISION OF ANY EXISTING
LAW OR REGULATION APPLICABLE TO BAFC, OR OF ANY ORDER, JUDGMENT, AWARD OR DECREE
OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE TO BAFC OR THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF BAFC OR ANY MORTGAGE, INDENTURE,
LEASE, CONTRACT OR OTHER AGREEMENT, INSTRUMENT OR UNDERTAKING TO WHICH BAFC IS A
PARTY OR BY WHICH BAFC OR ANY OF ITS ASSETS MAY BE BOUND, AND WILL NOT, EXCEPT
AS OTHERWISE PROVIDED HEREIN OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS,
RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF ITS
PROPERTY, ASSETS OR REVENUES PURSUANT TO THE PROVISIONS OF ANY SUCH MORTGAGE,
INDENTURE, LEASE, CONTRACT OR OTHER AGREEMENT, INSTRUMENT OR UNDERTAKING.


 


SECTION 9.04       NO MATERIAL LITIGATION.  NO LITIGATION, INVESTIGATION OR
ADMINISTRATIVE PROCEEDING OF OR BEFORE ANY COURT, ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING NOR, TO BAFC’S KNOWLEDGE, THREATENED AGAINST BAFC OR ANY OF
ITS ASSETS (A) WITH RESPECT TO THE TRANSACTION DOCUMENTS OR THE BORROWINGS
HEREUNDER OR (B) THAT, IF DETERMINED ADVERSELY, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, OPERATIONS, ASSETS, FINANCIAL CONDITION OR PROSPECTS OF
BAFC OR (C) THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF BAFC TO
PERFORM UNDER THE TRANSACTION DOCUMENTS OR ON THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LIQUIDITY BANKS THEREUNDER.


 


SECTION 9.05       SECURITY INTEREST.


 


(A)           (I) NO EFFECTIVE FINANCING STATEMENT LISTING BAFC AS DEBTOR (OTHER
THAN ANY WHICH MAY HAVE BEEN FILED ON BEHALF OF THE COLLATERAL AGENT) COVERING
ANY OF THE ASSIGNED COLLATERAL IS ON FILE IN ANY PUBLIC OFFICE; (II) AT THE DATE
OF EACH DEPOSIT OF MONIES IN EACH COLLATERAL ACCOUNT, BAFC WAS, IS OR WILL THEN
BE THE LAWFUL OWNER OF, AND HAD, HAS OR WILL THEN HAVE GOOD TITLE TO, SUCH
MONIES, FREE AND CLEAR OF ALL LIENS EXCEPT THE LIEN AND SECURITY INTEREST
GRANTED PURSUANT TO THE SECURITY AGREEMENT IN FAVOR OF THE COLLATERAL AGENT; AND
(III) BAFC IS AND WILL BE THE LAWFUL OWNER OF, AND HAS AND WILL HAVE GOOD AND
MARKETABLE TITLE TO, ALL ASSIGNED COLLATERAL, FREE AND CLEAR OF ALL LIENS

 

36

--------------------------------------------------------------------------------



 


EXCEPT THE LIEN AND SECURITY INTEREST GRANTED PURSUANT TO THE SECURITY AGREEMENT
IN FAVOR OF THE COLLATERAL AGENT AND PERMITTED LIENS.


 


(B)           BAFC HAS NOT PREVIOUSLY CREATED ANY SECURITY INTEREST WHICH
REMAINS IN EFFECT IN THE ASSIGNED COLLATERAL, ANY COLLATERAL ACCOUNT OR THE
FUNDS DEPOSITED THEREIN OR ANY PART THEREOF AND WILL KEEP THE ASSIGNED
COLLATERAL, EACH COLLATERAL ACCOUNT AND THE FUNDS DEPOSITED THEREIN AND EVERY
PART THEREOF FREE AND CLEAR OF ALL LIENS EXCEPT THE LIEN AND SECURITY INTEREST
GRANTED PURSUANT TO THE SECURITY AGREEMENT IN FAVOR OF THE COLLATERAL AGENT AND
PERMITTED LIENS.


 


(C)           THE SECURITY AGREEMENT CREATES A VALID LIEN ON THE ASSIGNED
COLLATERAL IN FAVOR OF THE SECURED PARTIES AND SUCH LIEN IS PRIOR IN RIGHT TO
ANY OTHER LIENS AND IS ENFORCEABLE AS SUCH AGAINST CREDITORS OF AND PURCHASERS
FROM BAFC EXCEPT TO THE EXTENT FORECLOSURE OF SUCH LIEN MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY.


 


SECTION 9.06       COMMERCIAL PAPER; INVESTMENT COMPANY ACT.  THE QUALIFICATION
OF AN INDENTURE WITH RESPECT TO COMMERCIAL PAPER UNDER THE TRUST INDENTURE ACT
OF 1939, AS AMENDED, IS NOT REQUIRED IN CONNECTION WITH THE OFFER, ISSUANCE,
SALE OR DELIVERY OF COMMERCIAL PAPER.  BAFC IS NOT AN “INVESTMENT COMPANY”, OR A
COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE 1940
ACT.


 


SECTION 9.07       SECURITIES ACT.  THE OFFER, ISSUANCE, SALE OR DELIVERY OF THE
COMMERCIAL PAPER IN ACCORDANCE WITH THE TERMS HEREOF AND THE DEPOSITARY
AGREEMENT WILL CONSTITUTE EXEMPTED TRANSACTIONS UNDER THE SECURITIES ACT, AND
REGISTRATION OF THE COMMERCIAL PAPER UNDER THE SECURITIES ACT WILL NOT BE
REQUIRED IN CONNECTION WITH ANY SUCH OFFER, ISSUANCE, SALE OR DELIVERY OF THE
COMMERCIAL PAPER.


 


SECTION 9.08       ACCURACY OF INFORMATION.  ALL MONTHLY SETTLEMENT STATEMENTS,
DAILY REPORTS, FINANCIAL STATEMENTS, RECORDS, AND OTHER INFORMATION FURNISHED BY
OR ON BEHALF OF BAFC, THE SERVICER OR THE GUARANTOR TO THE ADMINISTRATIVE AGENT
OR ANY LIQUIDITY BANK HEREUNDER SHALL BE ACCURATE IN ALL MATERIAL RESPECTS AS OF
THEIR RESPECTIVE DATE.


 


SECTION 9.09       TAXES AND ERISA LIABILITY.  BAFC HAS PAID ALL OF ITS TAXES
WHEN DUE EXCEPT THOSE TAXES THE LIABILITY FOR WHICH (I) BAFC HAS CONTESTED IN
GOOD FAITH IN APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES ARE
MAINTAINED IN ACCORDANCE WITH GAAP OR (II) COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  BAFC HAS NO ERISA PLAN LIABILITY AND IS
NOT SUBJECT TO THE REQUIREMENTS OF ERISA.


 


SECTION 9.10       FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY
LIQUIDITY LOANS WILL BE USED FOR “BUYING” OR “CARRYING” ANY “MARGIN STOCK”
WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION U AS
NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE THAT VIOLATES
THE PROVISIONS OF THE REGULATIONS OF THE BOARD.  IF REQUESTED BY ANY LIQUIDITY
BANK OR THE ADMINISTRATIVE AGENT, BAFC WILL FURNISH TO THE ADMINISTRATIVE AGENT
AND EACH LIQUIDITY BANK A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY

 

37

--------------------------------------------------------------------------------



 


WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1, AS APPLICABLE, REFERRED TO
IN REGULATION U.


 


SECTION 9.11       NO CHANGE.  SINCE DECEMBER 31, 2006, THERE HAS BEEN NO
DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 9.12                       SOLVENCY.  BAFC IS, AND AFTER GIVING EFFECT
TO THE INCURRENCE OF ALL INDEBTEDNESS AND OBLIGATIONS BEING INCURRED IN
CONNECTION HEREWITH WILL BE AND WILL CONTINUE TO BE, SOLVENT.


 


ARTICLE X

THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS


 


SECTION 10.01     APPOINTMENT OF THE ADMINISTRATIVE AGENT.  EACH LIQUIDITY BANK
HEREBY IRREVOCABLY APPOINTS JPMORGAN CHASE BANK, N.A. AS ITS ADMINISTRATIVE
AGENT HEREUNDER, UNDER THE GUARANTY, UNDER THE LETTER OF CREDIT REIMBURSEMENT
AGREEMENT, UNDER THE LETTER OF CREDIT AND UNDER THE SECURITY AGREEMENT AND
HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF TO
EXECUTE, DELIVER AND PERFORM SUCH DOCUMENTS ON ITS BEHALF, AND TO EXERCISE SUCH
RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREUNDER OR THEREUNDER AS ARE
SPECIFICALLY AUTHORIZED TO BE EXERCISED BY THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF OR THEREOF, TOGETHER WITH SUCH RIGHTS, REMEDIES, POWERS AND PRIVILEGES AS
ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES HEREUNDER AND UNDER THE SECURITY AGREEMENT BY OR THROUGH AGENTS OR
EMPLOYEES, AND THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY SUCH AGENTS OR EMPLOYEES SELECTED BY IT WITH
REASONABLE CARE.  THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT AND EACH
LIQUIDITY BANK IS THAT OF AGENT AND PRINCIPAL ONLY, AND NOTHING HEREIN SHALL BE
DEEMED TO CONSTITUTE OR APPOINT THE ADMINISTRATIVE AGENT A TRUSTEE OR FIDUCIARY
FOR ANY LIQUIDITY BANK OR IMPOSE ON THE ADMINISTRATIVE AGENT ANY OBLIGATIONS
OTHER THAN THOSE FOR WHICH EXPRESS PROVISION IS MADE HEREIN, UNDER THE GUARANTY,
UNDER THE LETTER OF CREDIT REIMBURSEMENT AGREEMENT, UNDER THE LETTER OF CREDIT
OR IN THE SECURITY AGREEMENT.  UPON RECEIPT, THE ADMINISTRATIVE AGENT WILL
FORWARD TO EACH LIQUIDITY BANK (A) AN EXECUTED COPY OF THE TRANSACTION
DOCUMENTS, (B) A COPY OF EACH MONTHLY SETTLEMENT STATEMENT AND DAILY REPORT, AND
(C) A COPY OF EACH FINANCIAL STATEMENT, ACCOUNTANT’S CERTIFICATION AND OFFICER’S
CERTIFICATE SPECIFIED IN SECTION 7.01 HEREOF AND IN SECTION 8.1 OF THE GUARANTY.


 

The Administrative Agent shall not have any duty to exercise any right, power,
remedy or privilege granted to it hereby or thereby, or to take any affirmative
action or exercise any discretion hereunder or thereunder, including, without
limitation, the right of the Administrative Agent to instruct the Depositary not
to issue or deliver Commercial Paper under the provisions of subsection
2.01(a) hereof and the Depositary Agreement, unless directed to do so by all the
Liquidity Banks or the Majority Liquidity Banks, as applicable (and shall be
fully protected in acting or refraining from acting pursuant to such directions
which shall be binding

 

38

--------------------------------------------------------------------------------


 

upon the Liquidity Banks), shall not, without the prior approval of all the
Liquidity Banks consent to any reduction of the Letter of Credit Commitment
pursuant to Section 2.01(d)(i) of the Letter of Credit Reimbursement Agreement,
and shall not, without the prior approval of all the Liquidity Banks or the
Majority Liquidity Banks, as applicable, consent to any material departure by
BAFC or the Depositary from the terms hereof or thereof, waive any default on
the part of any such party under any such agreement or instrument or amend,
modify, supplement or terminate, or agree to any surrender of, any such
agreement or instrument; provided, that the foregoing limitation on the
authority of the Administrative Agent is for the benefit of the Liquidity Banks
and shall not impose any obligation on BAFC to investigate or inquire into the
authority of the Administrative Agent in any circumstances, and BAFC shall be
fully protected in carrying out any request, direction or instruction made or
given to BAFC by the Administrative Agent in the exercise of any right, power,
remedy or privilege granted to the Administrative Agent hereby or by the terms
of any other Transaction Document, receiving or acting upon any consent or
waiver granted to BAFC hereunder or thereunder by the Administrative Agent, or
entering into any amendment or modification of, or supplement to, this Agreement
or any other Transaction Document, and BAFC shall not be subject to the claims
of any Liquidity Bank by reason of the lack of authority of the Administrative
Agent to take any such action nor shall the lack of authority on the part of the
Administrative Agent in any circumstance give rise to any claim on the part of
BAFC against any Liquidity Bank; and provided, further, that the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement, or
applicable law.

 

Neither the Administrative Agent nor any Liquidity Bank, nor any of its or their
respective directors, officers, agents or employees, shall be liable to any
person or entity, including without limitation, the Administrative Agent, any
Liquidity Bank, or any Program Party, as the case may be, for any action taken
or omitted to be taken by it or them hereunder, under any other Transaction
Document, or in connection herewith or therewith, except for any liability
determined, in a final judgment of a court of competent jurisdiction to have
resulted from the Administrative Agent’s or such Liquidity Bank’s own gross
negligence or willful misconduct; nor shall the Administrative Agent or any
Liquidity Bank be responsible to the Administrative Agent or any other Liquidity
Bank, as the case may be, for the validity, effectiveness, value, sufficiency or
enforceability against any Program Party, of any Transaction Document or other
document furnished pursuant hereto or thereto or in connection herewith or
therewith.  The Administrative Agent shall not be liable under this Agreement to
BAFC or the Guarantor or their respective directors, officers, agents, employees
or members, or any Secured Party or its directors, officers, agents, employees
or stockholders for indirect, special, punitive, incidental or consequential
loss or damage of any kind whatsoever, including, without limitation, lost
profits.  Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
BAFC), independent public accountants and other experts selected by it and shall
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with or in reliance upon the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Liquidity Bank and
shall not be responsible to any Liquidity Bank for any statements, warranties or
representations made in or in

 

39

--------------------------------------------------------------------------------


 

connection with this Agreement, any other Transaction Document or any other
document furnished pursuant hereto or thereto or in connection herewith or
therewith; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement, any other Transaction Document or any other document furnished
pursuant hereto or thereto or in connection herewith or therewith, on the part
of any party hereto or thereto or to inspect the property (including the books
and records) of BAFC, the Guarantor or any other Program Party; (iv) shall not
be responsible to any Liquidity Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto; (v) shall incur no liability under or in respect of this
Agreement, any other Transaction Document or any other document furnished
pursuant hereto or thereto or in connection herewith or therewith, by acting
upon or relying upon any notice, consent, certificate or other instrument or
writing or telephonic instruction, or notices to the extent authorized herein or
therein believed by it to be genuine and sent by the proper party or parties;
and (vi) may deem and treat the payee of any Liquidity Loan Note as the owner
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof satisfactory to the Administrative Agent signed by such payee
shall have been filed with the Administrative Agent.

 

Each Liquidity Bank hereby represents that it has, independently and without
reliance on the Administrative Agent or any other Liquidity Bank, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the financial risks and other risks involved in the transactions
contemplated hereunder and under the Transaction Documents and of the financial
condition and affairs of BAFC, the Guarantor and the other Program Parties, and
the adequacy of the security granted to the Liquidity Banks under the Security
Agreement and its own decision to enter into this Agreement and the Security
Agreement and the transactions contemplated hereby and thereby and agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Liquidity Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own appraisals and decisions
in taking or not taking action under this Agreement or the Security Agreement. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by BAFC, the Guarantor or any other Program Party of
this Agreement, the other Transaction Documents or any other document referred
to or provided for herein or therein or to make inquiry of, or to inspect the
properties or books of BAFC, the Guarantor or other Program Parties.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Liquidity Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Liquidity Bank with any credit or other information concerning BAFC, the
Guarantor or other Program Parties which may come into the possession of the
Administrative Agent.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Series 2000-1 Early Amortization Event, Potential Series 2000-1
Early Amortization Event, Mandatory CP Wind-Down Event or Mandatory Liquidation
Event unless the Administrative Agent has received written notice from a
Liquidity Bank, the Servicer, the Company, the Guarantor or BAFC referring to
this Agreement, describing such Series 2000-1

 

40

--------------------------------------------------------------------------------


 

Early Amortization Event, Potential Series 2000-1 Early Amortization Event,
Mandatory CP Wind-Down Event or Mandatory Liquidation Event and stating that
such notice is a “Notice of Series 2000-1 Early Amortization Event,” “Notice of
Potential Series 2000-1 Early Amortization Event,” “Notice of Mandatory CP
Wind-Down Event” or “Notice of Mandatory Liquidation Event,” as the case may
be.  In the event that the Administrative Agent receives such a notice of the
occurrence of a Series 2000-1 Early Amortization Event, Mandatory CP Wind-Down
Event, Potential Series 2000-1 Early Amortization Event or Mandatory Liquidation
Event, the Administrative Agent shall promptly give notice thereof to the
Liquidity Banks.  The Administrative Agent shall take such action with respect
to such Series 2000-1 Early Amortization Event, Potential Series 2000-1 Early
Amortization Event or Mandatory Liquidation Event as shall be reasonably
directed by the Majority Liquidity Banks; provided that, if the Administrative
Agent has not yet received such directions from the Majority Liquidity Banks
after using reasonable efforts to receive such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action, with respect to such Series 2000-1 Early Amortization Event,
Potential Series 2000-1 Early Amortization Event or Mandatory Liquidation Event
as it shall deem advisable in the best interests of the Liquidity Banks.

 

Each Liquidity Bank hereby agrees, in the ratio that such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment hereunder bears to the
Aggregate Liquidity Commitment, to indemnify and hold harmless the
Administrative Agent and its directors, officers, agents and employees, from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, settlements, costs and expenses of
any kind whatsoever (including, without limitation, fees and expenses of
attorneys, accountants and experts) incurred or suffered by the Administrative
Agent in its capacity as Administrative Agent hereunder as a result of any
action taken or omitted to be taken by the Administrative Agent in such capacity
or otherwise incurred or suffered by, made upon, or assessed against the
Administrative Agent in such capacity; provided, that no Liquidity Bank shall be
liable for any portion of any such losses, liabilities (including liabilities
for penalties), actions, suits, judgments, demands, damages, settlements, costs
or expenses determined, in the final judgment of a court of competent
jurisdiction, to be attributable to gross negligence or willful misconduct on
the part of the Administrative Agent.  Without limiting the generality of the
foregoing, each Liquidity Bank hereby agrees, in the ratio aforesaid, to
reimburse the Administrative Agent promptly following its demand for any
out-of-pocket expenses (including, without limitation, attorneys’ fees and
expenses) incurred by the Administrative Agent or its directors, officers,
agents and employees hereunder or under the Security Agreement, and not promptly
reimbursed to the Administrative Agent by BAFC.  Each Liquidity Bank’s
obligations under this paragraph shall survive the termination of this Agreement
and the discharge of BAFC’s obligations hereunder.

 

The Administrative Agent shall be entitled to rely on any communication,
instrument, paper or other document believed by it to be genuine and correct and
to have been signed or sent by the proper Person or Persons.  With respect to
its share of liability under this Agreement, JPMorgan Chase or any successor
agent, if a Liquidity Bank, shall have the same

 

41

--------------------------------------------------------------------------------


 

rights, power, remedies and privileges as any other Liquidity Bank and may
exercise the same as though it were not the administrative agent of the
Liquidity Banks hereunder.

 


SECTION 10.02     RESIGNATION OF THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT MAY, AT ANY TIME UPON AT LEAST FORTY-FIVE (45) DAYS’ PRIOR WRITTEN NOTICE
TO BAFC, THE SERVICER, THE GUARANTOR, THE COLLATERAL AGENT, THE LETTER OF CREDIT
AGENT, THE LIQUIDITY BANKS AND THE DEPOSITARY, AND THE ADMINISTRATIVE AGENT WILL
AT THE DIRECTION OF THE MAJORITY LIQUIDITY BANKS, RESIGN AS ADMINISTRATIVE
AGENT; PROVIDED, HOWEVER, THAT, IN EITHER CASE, THE RESIGNATION OF THE
ADMINISTRATIVE AGENT SHALL NOT BE EFFECTIVE UNTIL THE MAJORITY LIQUIDITY BANKS
SHALL HAVE AGREED TO THE APPOINTMENT OF ANOTHER LIQUIDITY BANK TO PERFORM THE
DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER, SUCH REPLACEMENT SHALL HAVE
ACCEPTED SUCH APPOINTMENT AND THE LETTER OF CREDIT AGENT SHALL HAVE DELIVERED TO
THE SUCCESSOR ADMINISTRATIVE AGENT, IN EXCHANGE FOR THE OUTSTANDING LETTER OF
CREDIT HELD BY THE PREDECESSOR ADMINISTRATIVE AGENT, A SUBSTITUTE LETTER OF
CREDIT IN ACCORDANCE WITH THE TERMS OF SECTION 2.01(B) OF THE LETTER OF CREDIT
REIMBURSEMENT AGREEMENT AND THE LETTER OF CREDIT.  IN THE EVENT OF SUCH
RESIGNATION, THE MAJORITY LIQUIDITY BANKS SHALL AS PROMPTLY AS PRACTICABLE
APPOINT A SUCCESSOR AGENT TO REPLACE THE ADMINISTRATIVE AGENT.  IF THE MAJORITY
LIQUIDITY BANKS HAVE NOT APPOINTED A SUCCESSOR AGENT WITHIN FORTY-FIVE (45) DAYS
OF THE ADMINISTRATIVE AGENT’S RESIGNATION NOTICE, THE RESIGNING ADMINISTRATIVE
AGENT SHALL APPOINT A SUCCESSOR.  NOTWITHSTANDING THE RESIGNATION OF THE
ADMINISTRATIVE AGENT HEREUNDER, THE PROVISIONS OF SECTION 10.01 HEREOF SHALL
CONTINUE TO INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT IN RESPECT OF ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY THE ADMINISTRATIVE AGENT IN ITS CAPACITY
AS SUCH WHILE IT WAS SUCH UNDER THIS AGREEMENT.


 


SECTION 10.03     OBLIGATIONS SEVERAL.  THE OBLIGATIONS OF THE LIQUIDITY BANKS
HEREUNDER ARE SEVERAL, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY LIQUIDITY
BANK SHALL BE RESPONSIBLE FOR THE OBLIGATION OF ANY OTHER LIQUIDITY BANK
HEREUNDER, NOR WILL THE FAILURE OF ANY LIQUIDITY BANK TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER RELIEVE THE ADMINISTRATIVE AGENT OR ANY OTHER LIQUIDITY
BANK FROM THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.  NOTHING CONTAINED IN
THIS AGREEMENT, AND NO ACTIONS TAKEN BY THE LIQUIDITY BANKS OR THE
ADMINISTRATIVE AGENT PURSUANT HERETO OR IN CONNECTION WITH THE LIQUIDITY
COMMITMENT SHALL BE DEEMED TO CONSTITUTE THE LIQUIDITY BANKS, TOGETHER OR WITH
THE ADMINISTRATIVE AGENT, A PARTNERSHIP, ASSOCIATION, JOINT VENTURE OR OTHER
ENTITY.


 


SECTION 10.04     MULTIPLE CAPACITIES.  JPMORGAN CHASE IS SERVING IN THE
FOLLOWING CAPACITIES FOR THE BENEFIT OF BAFC:  ADMINISTRATIVE AGENT, LIQUIDITY
BANK AND DEPOSITARY.  THE LIQUIDITY BANKS AGREE THAT WITH RESPECT TO THE
OBLIGATIONS OF THE LIQUIDITY BANKS TO LEND UNDER THE LIQUIDITY AGREEMENT, THE
LIQUIDITY LOANS MADE BY THE LIQUIDITY BANKS AND THE LIQUIDITY LOAN NOTES ISSUED
TO SUCH LIQUIDITY BANKS, AND WITH RESPECT TO THE OBLIGATIONS OF JPMORGAN CHASE
AS ADMINISTRATIVE AGENT AND DEPOSITARY, JPMORGAN CHASE SHALL HAVE THE SAME
RIGHTS AND POWERS UNDER ANY TRANSACTION DOCUMENT AS ANY OTHER PROGRAM PARTY, AND
MAY EXERCISE THE SAME AS THOUGH IT WERE NOT PERFORMING SUCH DUTIES SPECIFIED
HEREIN AND THEREIN; AND THE TERMS “LIQUIDITY BANKS,” “MAJORITY LIQUIDITY BANKS,”
“HOLDERS OF LIQUIDITY LOANS NOTES,” OR ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE JPMORGAN CHASE IN ITS INDIVIDUAL
CAPACITY.  JPMORGAN CHASE MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND

 

42

--------------------------------------------------------------------------------



 


GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY
PROGRAM PARTY OR ANY OF THEIR AFFILIATES AS IF IT WERE NOT PERFORMING THE DUTIES
SPECIFIED HEREIN, AND MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY PROGRAM
PARTY OR ANY OF THEIR AFFILIATES FOR SERVICES IN CONNECTION WITH ANY TRANSACTION
DOCUMENT AND OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO ANY OTHER
PROGRAM PARTY.  THE LIQUIDITY BANKS EXPRESSLY WAIVE ANY CONFLICT OF INTEREST OR
ANY SIMILAR CLAIMS AGAINST JPMORGAN CHASE ARISING SOLELY OUT OF SUCH MULTIPLE
ROLES OF JPMORGAN CHASE.  JP MORGAN CHASE AS A LIQUIDITY BANK, THE
ADMINISTRATIVE AGENT AND THE DEPOSITARY SHALL HAVE THE SAME RIGHTS, POWERS,
REMEDIES AND PRIVILEGES AS ANY PROGRAM PARTY AND MAY EXERCISE THE SAME AS THOUGH
IT WERE NOT ACTING IN MULTIPLE CAPACITIES IN CONNECTION WITH THE TRANSACTION
DOCUMENTS.


 


SECTION 10.05     AGENT COMMUNICATIONS.  THE ADMINISTRATIVE AGENT SHALL PROVIDE
TO EACH LIQUIDITY BANK A COPY OF EACH MATERIAL REPORT, CERTIFICATE, STATEMENT OR
OTHER COMMUNICATION REQUIRED TO BE DELIVERED TO IT UNDER THE TRANSACTION
DOCUMENTS AND WHICH HAS NOT BEEN DELIVERED TO THE LIQUIDITY BANKS; PROVIDED,
THAT POSTING BY THE ADMINISTRATIVE AGENT TO INTRALINKS OR TO A SIMILAR
ELECTRONIC DISTRIBUTION LOCATION SHALL SATISFY THE REQUIREMENTS OF THIS SECTION.


 


SECTION 10.06     DOCUMENTATION AGENT AND SYNDICATION AGENT.  NEITHER THE
DOCUMENTATION AGENT NOR THE SYNDICATION AGENT SHALL HAVE ANY DUTIES OR
RESPONSIBILITIES HEREUNDER IN ITS CAPACITY AS SUCH.


 


ARTICLE XI

MISCELLANEOUS


 


SECTION 11.01     COMPUTATIONS.  ALL COMPUTATIONS OF INTEREST AND FEES HEREUNDER
AND UNDER EACH LIQUIDITY LOAN NOTE SHALL BE MADE ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 (OR WITH RESPECT TO THE COMPUTATION OF
INTEREST ON PRIME RATE LIQUIDITY LOANS, 365 OR 366, AS THE CASE MAY BE) DAYS.


 


SECTION 11.02     EXERCISE OF RIGHTS.  NO FAILURE OR DELAY ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY LIQUIDITY BANK TO EXERCISE ANY RIGHT, POWER OR
PRIVILEGE UNDER THIS AGREEMENT AND NO COURSE OF DEALING BETWEEN BAFC AND THE
ADMINISTRATIVE AGENT OR ANY LIQUIDITY BANK SHALL OPERATE AS A WAIVER THEREOF,
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE UNDER
THIS AGREEMENT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF
ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN EXPRESSLY
PROVIDED ARE CUMULATIVE AND EXCEPT TO THE EXTENT LIMITED UNDER THIS AGREEMENT
NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH THE ADMINISTRATIVE AGENT OR ANY
LIQUIDITY BANK WOULD OTHERWISE HAVE PURSUANT TO LAW OR EQUITY.  NO NOTICE TO OR
DEMAND ON ANY PARTY IN ANY CASE SHALL ENTITLE SUCH PARTY TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES, OR CONSTITUTE A WAIVER OF
THE RIGHT OF THE OTHER PARTY TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES
WITHOUT NOTICE OR DEMAND.

 

43

--------------------------------------------------------------------------------



 


SECTION 11.03     AMENDMENT AND WAIVER.  (A) ANY PROVISION OF ANY COMMERCIAL
PAPER PROGRAM DOCUMENT TO WHICH NEITHER THE ADMINISTRATIVE AGENT NOR THE
LIQUIDITY BANKS ARE PARTIES, MAY BE AMENDED, WAIVED, SUPPLEMENTED, RESTATED,
DISCHARGED OR TERMINATED (I) TO CURE ANY AMBIGUITY, (II) TO CORRECT ANY
DEFECTIVE PROVISIONS OR (III) TO ADD ANY OTHER PROVISIONS WITH RESPECT TO
MATTERS OR QUESTIONS ARISING THEREUNDER, WHICH PROVISIONS SHALL NOT BE
INCONSISTENT WITH ANY OTHER PROVISIONS THEREOF, WITHOUT THE CONSENT OF THE
ADMINISTRATIVE AGENT OR THE LIQUIDITY BANKS; PROVIDED SUCH AMENDMENT, WAIVER,
SUPPLEMENT OR RESTATEMENT, DOES NOT AFFECT BAFC’S ABILITY TO PERFORM ITS
OBLIGATIONS HEREUNDER IN ANY MATERIAL ADVERSE RESPECT; AND PROVIDED, FURTHER,
THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PRIOR NOTICE THEREOF TOGETHER
WITH COPIES OF ANY DOCUMENTATION RELATED THERETO.  ANY OTHER AMENDMENT, WAIVER,
SUPPLEMENT OR RESTATEMENT OF A PROVISION OF A COMMERCIAL PAPER PROGRAM DOCUMENT
(INCLUDING ANY EXHIBIT THERETO) SHALL REQUIRE THE WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (ACTING AT THE DIRECTION OF THE MAJORITY LIQUIDITY BANKS),
THE LETTER OF CREDIT AGENT AND BAFC; PROVIDED THAT ANY SUCH AMENDMENT RELATING
TO THE EXTENSION OF THE L/C EXPIRATION DATE MAY BE MADE WITH THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, BUT WITHOUT THE CONSENT OF THE LIQUIDITY
BANKS; PROVIDED FURTHER, THAT NO SUCH AMENDMENT OF (A) THIS SECTION 11.03, OR
(B) THE DEFINITION OF MAJORITY LIQUIDITY BANKS MAY BE MADE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT ACTING AT THE DIRECTION OF ALL THE
LIQUIDITY BANKS; PROVIDED FURTHER, THAT NO CHANGE RELATING TO (W) ANY PROVISION
REQUIRING THE RATABLE FUNDING OF LIQUIDITY LOANS OR THE RATABLE SHARING OF
PAYMENTS OR SETOFFS, (X) INCREASING THE AMOUNT OF THE AGGREGATE LIQUIDITY
COMMITMENT OR ANY LIQUIDITY BANK’S LIQUIDITY COMMITMENT OR DECREASING THE
PRINCIPAL AMOUNT OF ANY LIQUIDITY LOAN, (Y) REDUCING ANY FEES OR COMMISSIONS
WITH RESPECT TO, OR REDUCING THE INTEREST RATES OF ANY LIQUIDITY LOANS, OR
(Z) THE EXTENSION OF THE LIQUIDITY COMMITMENT EXPIRATION DATE, MAY BE MADE
WITHOUT THE PRIOR WRITTEN CONSENT OF ALL THE LIQUIDITY BANKS ADVERSELY AFFECTED
BY SUCH CHANGE; PROVIDED FURTHER, THAT ANY PROVISIONS RELATING TO RELEASE OF THE
ASSIGNED COLLATERAL, ANY CHANGE WITH RESPECT TO THE AMOUNT OF THE LETTER OF
CREDIT COMMITMENT (OTHER THAN AS PERMITTED BY SECTION 2.01(E) OF THE LETTER OF
CREDIT REIMBURSEMENT AGREEMENT) OR FORGIVENESS OF DEBT, MAY ONLY BE AMENDED,
WAIVED, SUPPLEMENTED OR RESTATED WITH THE WRITTEN CONSENT OF BAFC AND ALL THE
SECURED PARTIES, WITH THE EXCEPTION OF THE COMMERCIAL PAPER HOLDERS; AND
PROVIDED FURTHER, THAT THE AMOUNT OF ANY LIQUIDITY BANK’S LIQUIDITY COMMITMENT
SHALL NOT BE CHANGED WITHOUT THE CONSENT OF SUCH AFFECTED LIQUIDITY BANK. 
NOTWITHSTANDING THE PRECEDING SENTENCE OF THIS SECTION 11.03, ANY PROVISION OF
ANY COMMERCIAL PAPER PROGRAM DOCUMENT WHICH BY ITS TERMS REQUIRES THE WRITTEN
CONSENT OF ALL (OR A SPECIFIED PERCENTAGE OF) THE LIQUIDITY BANKS, SHALL NOT BE
AMENDED, WAIVED, SUPPLEMENTED OR RESTATED WITHOUT THE PRIOR WRITTEN CONSENT OF
ALL (OR SUCH SPECIFIED PERCENTAGE OF) SUCH LIQUIDITY BANKS.


 

(b)           Any provision of any other Transaction Document (other than any
Commercial Paper Program Document) may be amended, waived, supplemented,
restated, discharged or terminated with ten (10) Business Days’ prior written
notice to the Administrative Agent, but without the consent of the
Administrative Agent or the Liquidity Banks; provided such amendment, waiver,
supplement or restatement does not (i) render the Series 2000-1 VFC Certificate
subordinate in payment to any other Series under the Trust or otherwise
adversely discriminate against the Series 2000-1 VFC Certificate relative to any
other Series under the Trust, (ii) reduce in any manner the amount of, or delay
the timing of, distributions which are

 

44

--------------------------------------------------------------------------------


 

required to be made on or in respect of the Series 2000-1 VFC Certificate,
(iii) change the definition of, the manner of calculating, or in any way the
amount of, the interest of BAFC in the assets of the Trust, (iv) change the
definitions of “Eligible Loans”, “Eligible Obligors”, “Series 2000-1 Allocated
Loan Amount”, “Series 2000-1 Invested Amount” or “Series 2000-1 Target Loan
Amount” or, to the extent used in such definitions, other defined terms used in
such definitions, (v) result in a Mandatory Liquidation Event, (vi) amend
Section 15 or 17 of the Guaranty, (vii) release the Guarantor, (viii) change any
provision of the Guaranty (other than as described in clause (vi) or
(vii) above) which adversely affects the rights or interest of the Liquidity
Banks under the Guaranty in any material respect, (ix) change the ability of the
Trustee to declare the Purchased Loans to be immediately due and payable or the
ability of the Administrative Agent or the Majority Liquidity Banks to directly
or indirectly require the Trustee to do so, (x) increase the Series 2000-1
Maximum Invested Amount, or (xi) effect any amendment that would cause or permit
(A) the Series 2000-1 Invested Amount to exceed the Series 2000-1 Maximum
Invested Amount, (B) the Series 2000-1 Target Loan Amount to exceed the
Series 2000-1 Allocated Loan Amount or (C) the Credits Outstanding to exceed the
Aggregate Available Liquidity Commitment.  Any amendment, waiver, supplement or
restatement of a provision of a Transaction Document (including any exhibit
thereto) of the type described in (x) clauses (i), (ii), (iii), (iv), (v),
(viii), (ix), (x) or (xi) in the proviso above shall require the written consent
of the Administrative Agent acting at the direction of the Majority Liquidity
Banks, (y) clause (vi) above shall require the written consent of the
Administrative Agent acting at the direction of all the Liquidity Banks, and
(z) clause (vii) above shall require the written consent of all the Secured
Parties, with the exception of the Commercial Paper Holders.  Notwithstanding
the foregoing, the Administrative Agent shall not be bound by any amendment,
waiver, supplement or restatement of the Transaction Documents which affects the
rights or duties of the Administrative Agent under any of the Transaction
Documents unless the Administrative Agent shall have given its prior written
consent thereto.  BAFC shall send written notice of any change to any
Transaction Document to each Series 2000-1 Rating Agency.  The Servicer shall
provide a copy of any change to the Transaction Documents or the form of Loan
Documents to the Administrative Agent.  No change to any Transaction Document
(other than the Loan Documents) will become effective until (i) prior written
notice is given to the Series 2000-1 Rating Agencies and (ii) if such amendment
is material, the Rating Agency Condition is satisfied with respect to the
Commercial Paper issued by BAFC.

 


SECTION 11.04     EXPENSES AND INDEMNIFICATION.


 


(A)           BAFC SHALL PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF
THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, SYNDICATION, AMENDMENT, MODIFICATION AND WAIVER OF, AND OF THE
ADMINISTRATIVE AGENT AND EACH LIQUIDITY BANK IN CONNECTION WITH THE ENFORCEMENT
OF AND PRESERVATION OF RIGHTS UNDER, THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS AND THE MAKING AND REPAYMENT OF THE LIQUIDITY LOANS, INCLUDING THE
FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE LIQUIDITY BANKS; AND SHALL REIMBURSE THE ADMINISTRATIVE AGENT
FOR THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES

 

45

--------------------------------------------------------------------------------



 


OF COUNSEL AND OTHER THIRD PARTY PROVIDERS OF SERVICES TO THE ADMINISTRATIVE
AGENT IN CONNECTION WITH ANY AMENDMENTS, SUPPLEMENTS OR WAIVERS TO THIS
AGREEMENT.


 


(B)           BAFC AGREES TO INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENT AND EACH LIQUIDITY BANK AND EACH DIRECTOR, OFFICER, EMPLOYEE, AFFILIATE OR
AGENT THEREOF (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
CLAIMS, LOSSES, LIABILITIES (INCLUDING LIABILITIES FOR PENALTIES), ACTIONS,
SUITS, JUDGMENTS, DEMANDS, DAMAGES, COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHATSOEVER WHICH SUCH
INDEMNIFIED PARTY MAY INCUR (OR WHICH MAY BE CLAIMED AGAINST SUCH INDEMNIFIED
PARTY) BY REASON OF OR IN CONNECTION WITH THE TRANSACTION DOCUMENTS OR ANY
TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT TO THE EXTENT THAT ANY SUCH CLAIMS,
LOSSES, LIABILITIES (INCLUDING LIABILITIES FOR PENALTIES), ACTIONS, SUITS,
JUDGMENTS, DEMANDS, DAMAGES, COSTS OR EXPENSES ARE DETERMINED, IN A FINAL
JUDGMENT OF A COURT OF COMPETENT JURISDICTION, TO RESULT FROM THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF SUCH INDEMNIFIED PARTY.  THE FOREGOING
INDEMNITY SHALL INCLUDE ANY CLAIMS, LOSSES, LIABILITIES, (INCLUDING LIABILITIES
FOR PENALTIES) ACTIONS, SUITS, JUDGMENTS, DEMANDS, DAMAGES, COSTS OR EXPENSES TO
WHICH THE ADMINISTRATIVE AGENT OR THE LIQUIDITY BANKS MAY BECOME SUBJECT UNDER
THE SECURITIES ACT, THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR OTHER
FEDERAL OR STATE LAW OR REGULATION ARISING OUT OF OR BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN ANY PRIVATE
PLACEMENT MEMORANDUM, OFFERING MEMORANDUM OR OTHER MATERIAL PROVIDED TO
INVESTORS AND PROSPECTIVE INVESTORS IN CONNECTION WITH OFFERS AND SALES OF THE
COMMERCIAL PAPER OR ANY AMENDMENTS THEREOF OR SUPPLEMENTS THERETO OR ARISING OUT
OF, OR BASED UPON, THE OMISSION OR THE ALLEGED OMISSION TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS IN SUCH PRIVATE PLACEMENT MEMORANDUM, OFFERING
MEMORANDUM OR OTHER MATERIAL, OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING, PROVIDED,
HOWEVER, THAT BAFC WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY
SUCH LOSSES, LIABILITIES (INCLUDING LIABILITIES FOR PENALTIES), ACTIONS, SUITS,
JUDGMENTS, DEMANDS, DAMAGES, COSTS OR EXPENSES ARISE OUT OF OR ARE BASED UPON
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT MADE THEREIN
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO BAFC BY OR ON BEHALF OF SUCH
INDEMNIFIED PARTY SPECIFICALLY FOR USE IN CONNECTION WITH THE PREPARATION
THEREOF.  PAYMENT OF INDEMNIFICATION OBLIGATIONS BY BAFC IS TO BE MADE FROM
AVAILABLE MONEYS IN ACCORDANCE WITH AND SUBJECT TO ARTICLES 5 AND 6 OF THE
SECURITY AGREEMENT.


 


(C)           ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 11.04 SHALL SURVIVE
ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 11.05     SUCCESSORS AND ASSIGNS.


 


(A)           THIS AGREEMENT SHALL BIND, AND THE BENEFITS HEREOF SHALL INURE TO,
BAFC, THE ADMINISTRATIVE AGENT, THE LIQUIDITY BANKS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED THAT (I) BAFC MAY NOT TRANSFER OR ASSIGN ANY OR
ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE GUARANTOR, THE

 

46

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT AND ALL OF THE LIQUIDITY BANKS AND (II) ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY BAFC WITHOUT SUCH CONSENT SHALL BE NULL AND VOID;
PROVIDED FURTHER, THAT NO LIQUIDITY BANK SHALL ASSIGN ANY OF ITS RIGHTS AND
OBLIGATIONS HEREUNDER, INCLUDING ITS RIGHTS UNDER THE LIQUIDITY LOAN NOTE, TO
ANY PERSON UNLESS (I) THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND,
PRIOR TO A MANDATORY LIQUIDATION EVENT, THE GUARANTOR WHICH SHALL NOT BE
UNREASONABLY WITHHELD, SHALL HAVE BEEN OBTAINED, UNLESS SUCH ASSIGNMENT IS MADE
TO AN AFFILIATE OF THE LIQUIDITY BANK OR ANOTHER LIQUIDITY BANK IN WHICH CASE
ONLY THE CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD); (II) PRIOR TO THE EFFECTIVE DATE OF SUCH
ASSIGNMENT, SUCH PERSON EXECUTES AND DELIVERS TO BAFC THE ASSIGNMENT AND
ASSUMPTION AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO TO THE EFFECT
THAT SUCH PERSON AGREES TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT
(INCLUDING THE AGREEMENT SET FORTH IN SECTIONS 11.12 AND 11.17 HEREOF);
(III) SUCH LIQUIDITY BANK ASSIGNS AN AMOUNT EQUAL TO NO LESS THAN $5,000,000 (OR
SUCH LIQUIDITY BANK’S ENTIRE LIQUIDITY COMMITMENT IF LESS THAN $5,000,000) TO
THE ASSIGNEE; (IV) BAFC OBTAINS A LETTER FROM EACH SERIES 2000-1 RATING AGENCY
THEN RATING THE COMMERCIAL PAPER TO THE EFFECT THAT THE ASSIGNMENT WILL NOT
RESULT IN THE DOWNGRADING OR WITHDRAWAL OF THE RATING ASSIGNED TO THE COMMERCIAL
PAPER; AND (V) SUCH PERSON, IF NOT A U.S. PERSON, SHALL PROVIDE BAFC WITH
APPROPRIATELY EXECUTED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (BUT ONLY
IF THE APPLICABLE TREATY DESCRIBED IN SUCH FORM PROVIDES A COMPLETE EXEMPTION
FROM FEDERAL INCOME TAX WITHHOLDING) OR, ALTERNATIVELY, INTERNAL REVENUE SERVICE
FORM W-8ECI OR ANY SUCCESSOR FORM WITH RESPECT TO EACH SUCH PERSON (X) ON OR
PRIOR TO EXECUTION OF ANY SUCH ASSIGNMENT AND (Y) UPON THE OCCURRENCE OF ANY
EVENT WHICH WOULD REQUIRE THE AMENDMENT OR RESUBMISSION OF ANY SUCH FORM
PREVIOUSLY PROVIDED HEREUNDER.  NOTWITHSTANDING ANY SUCH ASSIGNMENT, (I) THE
DEPOSITARY SHALL HAVE NO OBLIGATION TO COMMUNICATE WITH ANY SUCH ASSIGNEE WHEN
REQUESTING A LIQUIDITY LOAN HEREUNDER BUT SHALL COMMUNICATE ANY SUCH REQUEST TO
THE ADMINISTRATIVE AGENT AS IF SUCH ASSIGNMENT HAD NOT BEEN MADE AND (II) ALL
PAYMENTS HEREUNDER SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT AS IF NO
SUCH ASSIGNMENT HAD OCCURRED.


 


(B)           NOTWITHSTANDING THE FOREGOING AND SUBJECT TO SUBSECTION
11.05(C) BELOW, EACH LIQUIDITY BANK MAY AT ANY TIME GRANT PARTICIPATIONS IN, OR
OTHERWISE TRANSFER TO, ANY OTHER FINANCIAL INSTITUTION (A “PARTICIPANT”) ANY
LIQUIDITY LOAN OR LIQUIDITY LOANS.  IN CONNECTION WITH ANY SUCH TRANSFER, EACH
SUCH LIQUIDITY BANK, AT ITS SOLE DISCRETION, SHALL BE ENTITLED TO DISTRIBUTE TO
ANY PARTICIPANT OR POTENTIAL PARTICIPANT ANY INFORMATION FURNISHED TO SUCH
LIQUIDITY BANK PURSUANT TO THIS AGREEMENT PROVIDED THE REQUIREMENTS OF
SECTION 11.17 HEREOF ARE MET.  EACH LIQUIDITY BANK HEREBY ACKNOWLEDGES AND
AGREES THAT ANY SUCH DISPOSITION WILL NOT ALTER OR AFFECT SUCH LIQUIDITY BANK’S
DIRECT OBLIGATIONS TO BAFC HEREUNDER, AND THAT BAFC SHALL HAVE NO OBLIGATION TO
HAVE ANY COMMUNICATION OR RELATIONSHIP WITH ANY PARTICIPANT IN ORDER TO ENFORCE
SUCH OBLIGATION OF ANY SUCH LIQUIDITY BANK TO BAFC HEREUNDER.  NOTWITHSTANDING
THE FOREGOING SENTENCE, IT IS UNDERSTOOD AND AGREED THAT ANY LIQUIDITY BANK MAY
ENTER INTO A PARTICIPATION AGREEMENT WITH A PARTICIPANT THAT MAY PROVIDE THAT
SUCH LIQUIDITY BANK WILL NOT AGREE TO ANY AMENDMENT, SUPPLEMENT, MODIFICATION OR
WAIVER DESCRIBED IN THE SECOND PROVISO TO THE

 

47

--------------------------------------------------------------------------------



 


SECOND SENTENCE OF SECTION 11.03 OR RELATED TO FORGIVENESS OF DEBT WITHOUT THE
CONSENT OF SUCH PARTICIPANT.  EACH LIQUIDITY BANK SHALL PROMPTLY NOTIFY BAFC IN
WRITING OF THE IDENTITY AND INTEREST OF EACH PARTICIPANT UPON ANY SUCH
DISPOSITION.  THE PROVISIONS OF SECTION 4.05, SECTION 4.06 AND SECTION 11.12
HEREOF SHALL APPLY TO ANY DIRECT OR INDIRECT PARTICIPANT PROVIDED THAT NO
PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY SUCH
SECTION THAN THE TRANSFEROR LIQUIDITY BANK WOULD HAVE BEEN ENTITLED TO RECEIVE
IN RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR
LIQUIDITY BANK TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.


 


(C)           WITH RESPECT TO ANY ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 11.05, THE LIQUIDITY BANKS SHALL NOT BE PERMITTED TO DISTRIBUTE ANY
DOCUMENTS OR OTHER INFORMATION TO ANY POTENTIAL ASSIGNEE, PARTICIPANT, OR ANY
PERSON WITH WHOM SUCH LIQUIDITY BANK ENTERS INTO A SECURITIZATION, HEDGE
TRANSACTION OR OTHERWISE IN RELATION TO ANY TRANSACTION IN WHICH PAYMENTS ARE
MADE BY REFERENCE TO THIS AGREEMENT OR TO ANY OBLIGOR UNDER THIS AGREEMENT (SUCH
PERSON, AN “OTHER PERSON”), UNLESS EACH SUCH ASSIGNEE, PARTICIPANT OR OTHER
PERSON SHALL FIRST AGREE IN WRITING THAT SUCH DOCUMENTS AND OTHER INFORMATION
ARE ACCEPTED BY IT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.17 HEREOF.


 


(D)           FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE
THAT THE PROVISIONS OF THIS SUBSECTION CONCERNING ASSIGNMENTS OF THE LIQUIDITY
LOANS AND LIQUIDITY LOAN NOTES RELATE ONLY TO ABSOLUTE ASSIGNMENTS AND THAT SUCH
PROVISIONS DO NOT PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS, INCLUDING,
WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT BY A LIQUIDITY BANK OF ANY
LIQUIDITY LOAN NOTE OR ANY PART OF THE LIQUIDITY LOANS TO ANY FEDERAL RESERVE
BANK IN ACCORDANCE WITH APPLICABLE LAW; PROVIDED THAT ANY SALE OR FORECLOSURE OF
ANY ASSIGNMENT FOR SECURITY SHALL BE SUBJECT TO THE OTHER PROVISIONS OF THIS
SUBSECTION RELATING TO ABSOLUTE ASSIGNMENTS.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LIQUIDITY BANK (A “GRANTING BANK”) MAY GRANT TO A SPECIAL PURPOSE FUNDING
VEHICLE (A “SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING BANK TO THE ADMINISTRATIVE AGENT AND BAFC, THE OPTION TO PROVIDE TO
BAFC OR THE DEPOSITARY IN ACCORDANCE WITH SECTION 3.01 ALL OR ANY PART OF ANY
LIQUIDITY LOAN THAT SUCH GRANTING BANK WOULD OTHERWISE BE OBLIGATED TO MAKE TO
BAFC OR THE DEPOSITARY PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LIQUIDITY LOAN,
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LIQUIDITY LOAN, THE GRANTING BANK SHALL BE OBLIGATED TO
MAKE SUCH LIQUIDITY LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A
LIQUIDITY LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE LIQUIDITY COMMITMENT OF THE
GRANTING BANK TO THE SAME EXTENT, AND AS IF, SUCH LIQUIDITY LOAN WERE MADE BY
SUCH GRANTING BANK.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE
FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL
LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING BANK).  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO

 

48

--------------------------------------------------------------------------------



 


THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL
NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 11.05, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN
CONSENT OF, BAFC AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING
FEE THEREFORE, ASSIGN ALL OR A PORTION OF ITS INTEREST IN ANY LIQUIDITY LOAN TO
THE GRANTING BANK OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY BAFC AND THE
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LIQUIDITY LOANS AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LIQUIDITY LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY
SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS
SECTION MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF THE SPC.


 


SECTION 11.06     NOTICES, REQUESTS, DEMANDS.  EXCEPT WHERE TELEPHONIC
INSTRUCTIONS OR NOTICES ARE AUTHORIZED HEREIN TO BE GIVEN, ALL NOTICES, DEMANDS,
INSTRUCTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN TO OR
MADE UPON ANY PARTY HERETO SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED
OR SENT BY REGISTERED, CERTIFIED OR EXPRESS MAIL (OR OTHER OVERNIGHT COURIER
SERVICE), POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR BY FACSIMILE
TRANSMISSION, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES OF THIS AGREEMENT ON
THE DAY THAT SUCH WRITING IS DELIVERED OR SENT TO THE INTENDED RECIPIENT THEREOF
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION.  UNLESS OTHERWISE SPECIFIED
IN A NOTICE SENT OR DELIVERED IN ACCORDANCE WITH THE FOREGOING PROVISIONS OF
THIS SECTION, NOTICES, DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING
SHALL BE GIVEN TO OR MADE UPON THE RESPECTIVE PARTIES HERETO AT THEIR RESPECTIVE
NOTICE ADDRESSEES (OR TO THEIR RESPECTIVE FACSIMILE TRANSMISSION NUMBERS), AND,
IN THE CASE OF TELEPHONIC INSTRUCTIONS OR NOTICES, BY CALLING THE TELEPHONE
NUMBER OR NUMBERS INDICATED FOR SUCH PARTY.


 

If to a Liquidity Bank other than the Administrative Agent, notice shall be made
in accordance with the information set forth with respect to each Liquidity Bank
on the signature page hereto.

 


SECTION 11.07     SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE IX SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH
LIQUIDITY LOAN NOTE AND SHALL CONTINUE ONLY SO LONG AS AND UNTIL SUCH TIME AS
ALL INDEBTEDNESS HEREUNDER AND UNDER COMMERCIAL PAPER AND THE LIQUIDITY LOAN
NOTES SHALL HAVE BEEN PAID IN FULL AND THE LIQUIDITY BANKS NO LONGER HAVE ANY
LIQUIDITY COMMITMENT HEREUNDER.  THE PROVISIONS OF SECTIONS 4.05, 4.06, 10.01,
11.04 AND 11.12 HEREOF SHALL ALSO SURVIVE TERMINATION OF THIS AGREEMENT.


 


SECTION 11.08     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND

 

49

--------------------------------------------------------------------------------



 


UNDER EACH LIQUIDITY LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 11.09     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COPIES, AND BY THE DIFFERENT PARTIES HERETO ON THE SAME OR SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT.


 


SECTION 11.10     SETOFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED
UNDER APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS, UPON THE
OCCURRENCE OF A MANDATORY LIQUIDATION EVENT, EACH LIQUIDITY BANK IS HEREBY
AUTHORIZED AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO BAFC OR TO ANY
OTHER PERSON, ANY SUCH NOTICE BEING HEREBY EXPRESSLY WAIVED, TO SET OFF AND TO
APPROPRIATE AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL) AND ANY OTHER
INDEBTEDNESS AT ANY TIME HELD OR OWING BY SUCH LIQUIDITY BANK TO OR FOR THE
CREDIT OR THE ACCOUNT OF BAFC AGAINST AND ON ACCOUNT OF THE OBLIGATIONS AND
LIABILITIES OF BAFC TO SUCH LIQUIDITY BANK UNDER THIS AGREEMENT AND THE
LIQUIDITY LOAN NOTES, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS OF ANY NATURE OR
DESCRIPTION ARISING OUT OF OR CONNECTED WITH THIS AGREEMENT OR THE LIQUIDITY
LOAN NOTES, IRRESPECTIVE OF WHETHER OR NOT SUCH LIQUIDITY BANK SHALL HAVE MADE
ANY DEMAND HEREUNDER AND ALTHOUGH SAID OBLIGATIONS, LIABILITIES OR CLAIMS, OR
ANY OF THEM, SHALL BE CONTINGENT OR UNMATURED; PROVIDED, HOWEVER, THAT THE
RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS TO THE COLLATERAL
ACCOUNTS SHALL BE GOVERNED BY THE SECURITY AGREEMENT.


 

If any Liquidity Bank, whether by setoff or otherwise, has payment made to it
upon its Liquidity Loans (other than payments received pursuant to Sections
4.03(c)(ii), 4.05, 4.06 or 11.04) in a greater proportion than that received by
any other Liquidity Bank, such Liquidity Bank agrees, promptly upon demand, to
purchase a portion of the Liquidity Loans held by the other Liquidity Banks so
that after such purchase each Liquidity Bank will hold its ratable proportion of
Liquidity Loans.

 


SECTION 11.11     FURTHER ASSURANCES.  BAFC AGREES TO DO SUCH FURTHER ACTS AND
THINGS AND TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH ADDITIONAL
ASSIGNMENTS, AGREEMENTS, POWERS AND INSTRUMENTS, AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE OR REASONABLY DEEM ADVISABLE TO CARRY INTO EFFECT THE
PURPOSES OF THIS AGREEMENT OR TO BETTER ASSURE AND CONFIRM UNTO THE
ADMINISTRATIVE AGENT ITS RIGHTS, POWERS AND REMEDIES HEREUNDER.


 


SECTION 11.12     NO BANKRUPTCY PETITION AGAINST BAFC; LIABILITY OF BAFC.


 


(A)           EACH OF THE ADMINISTRATIVE AGENT, LIQUIDITY BANKS AND THE
PARTICIPANTS HEREBY COVENANTS AND AGREES THAT, PRIOR TO THE DATE WHICH IS ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER,
IT WILL NOT INSTITUTE AGAINST, OR JOIN WITH OR ASSIST ANY OTHER PERSON IN
INSTITUTING AGAINST, BAFC, ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS UNDER ANY APPLICABLE
INSOLVENCY LAWS.  THIS SECTION 11.12 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.

 

50

--------------------------------------------------------------------------------



 


(B)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF ANY OTHER
TRANSACTION DOCUMENTS, THE SOLE REMEDY OF THE ADMINISTRATIVE AGENT, ANY
LIQUIDITY BANK OR ANY OTHER PERSON IN RESPECT OF ANY OBLIGATION, COVENANT,
REPRESENTATION, WARRANTY OR AGREEMENT OF BAFC UNDER OR RELATED TO THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT SHALL BE AGAINST THE ASSETS OF BAFC.  NEITHER
THE ADMINISTRATIVE AGENT, NOR ANY LIQUIDITY BANK NOR ANY OTHER PERSON SHALL HAVE
ANY CLAIM AGAINST BAFC TO THE EXTENT THAT SUCH ASSETS ARE INSUFFICIENT TO MEET
SUCH OBLIGATIONS, COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT (THE
DIFFERENCE BEING REFERRED TO HEREIN AS A “SHORTFALL”) AND ALL CLAIMS IN RESPECT
OF THE SHORTFALL SHALL BE EXTINGUISHED; PROVIDED, HOWEVER, THAT THE PROVISIONS
OF THIS SECTION 11.12 APPLY SOLELY TO THE OBLIGATIONS OF BAFC AND SHALL NOT
EXTINGUISH SUCH SHORTFALL FOR PURPOSES OF THE OBLIGATIONS OF THE GUARANTOR TO
ANY PERSON UNDER THE GUARANTY.


 


SECTION 11.13     NO RECOURSE LOAN.  THE OBLIGATIONS OF BAFC UNDER THIS
AGREEMENT, THE LIQUIDITY LOAN NOTES, THE DEPOSITARY AGREEMENT, THE SECURITY
AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS ARE SOLELY THE CORPORATE
OBLIGATIONS OF BAFC.  NO RECOURSE SHALL BE HAD FOR THE PAYMENT OF ANY AMOUNT
OWING IN RESPECT OF LIQUIDITY LOANS OR FOR THE PAYMENT OF ANY FEE HEREUNDER OR
ANY OTHER OBLIGATION OR CLAIM ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
LIQUIDITY LOAN NOTES, THE DEPOSITARY AGREEMENT, THE SECURITY AGREEMENT, OR ANY
OTHER TRANSACTION DOCUMENT AGAINST ANY MEMBER, EMPLOYEE, OFFICER, DIRECTOR OR
INCORPORATOR OF BAFC.


 


SECTION 11.14     KNOWLEDGE OF BAFC.  BAFC SHALL BE ENTITLED TO ASSUME THAT NO
MANDATORY LIQUIDATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING, UNLESS A
RESPONSIBLE OFFICER OF BAFC HAS ACTUAL KNOWLEDGE THEREOF OR BAFC HAS RECEIVED
NOTICE FROM ANY PERSON THAT SUCH PERSON CONSIDERS THAT SUCH A MANDATORY
LIQUIDATION EVENT HAS OCCURRED AND IS CONTINUING.


 


SECTION 11.15     DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS
SECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.


 


SECTION 11.16     CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  THE PARTIES
IRREVOCABLY AGREE THAT ANY LEGAL PROCEEDING IN RESPECT OF THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK (COLLECTIVELY, THE “SPECIFIED COURTS”).  THE PARTIES HEREBY IRREVOCABLY
SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE
STATE OF NEW YORK.  THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT BROUGHT IN ANY SPECIFIED COURT, AND HEREBY FURTHER IRREVOCABLY
WAIVE ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE PARTIES FURTHER
IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS OUT OF ANY OF THE SPECIFIED COURTS
IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE

 

51

--------------------------------------------------------------------------------



 


PREPAID, TO ANY PARTY AT ITS ADDRESS AS PROVIDED IN THIS AGREEMENT OR AS
OTHERWISE PROVIDED BY APPLICABLE LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY PARTY TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY
IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW.


 


SECTION 11.17     CONFIDENTIALITY.  EACH LIQUIDITY BANK AND THE ADMINISTRATIVE
AGENT HEREBY AGREE THAT ALL KNOWLEDGE OF INFORMATION, PRACTICES, BOOKS,
CORRESPONDENCE AND RECORDS PROVIDED TO IT BY BAFC IS TO BE REGARDED AS
CONFIDENTIAL INFORMATION AND AGREES THAT (I) IT SHALL RETAIN IN STRICT
CONFIDENCE AND SHALL USE REASONABLE EFFORTS TO ENSURE THAT ITS REPRESENTATIVES
RETAIN IN STRICT CONFIDENCE AND WILL NOT DISCLOSE WITHOUT THE PRIOR WRITTEN
CONSENT OF BAFC ANY OR ALL OF SUCH INFORMATION, PRACTICES, BOOKS, CORRESPONDENCE
AND RECORDS FURNISHED TO THEM AND (II) IT WILL NOT, AND WILL USE ITS BEST
EFFORTS TO ENSURE THAT ITS REPRESENTATIVES WILL NOT, MAKE ANY USE WHATSOEVER
(OTHER THAN FOR THE PURPOSES CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS) OF ANY OF SUCH INFORMATION, PRACTICES, BOOKS,
CORRESPONDENCE AND RECORDS WITHOUT THE PRIOR WRITTEN CONSENT OF BAFC, UNLESS
SUCH INFORMATION IS GENERALLY AVAILABLE TO THE PUBLIC OR IS REQUIRED BY LAW,
REGULATION, COURT ORDER, STOCK EXCHNAGE OR BY ANY REGULATORY AUTHORITY HAVING
JURISDICTION OVER IT, TO BE DISCLOSED.


 

This Section 11.17 shall survive the termination of this Agreement.

 


SECTION 11.18     FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE LIQUIDITY
LOAN NOTES REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


 


SECTION 11.19     U.S.A. PATRIOT ACT.  EACH LIQUIDITY BANK HEREBY NOTIFIES BAFC
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L.
107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES BAFC, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF BAFC AND OTHER INFORMATION THAT WILL ALLOW SUCH
LIQUIDITY BANK TO IDENTIFY BAFC IN ACCORDANCE WITH THE ACT.


 

[signature page follows]

 

52

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Eighth Amended and Restated Liquidity Agreement to be duly executed and
delivered as of the date first above written.

 

 

BUNGE ASSET FUNDING CORP.

 

 

 

 

 

By:

/s/ HUNTER SMITH

 

Printed Name:

Hunter Smith

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Liquidity Bank

 

 

 

 

 

 

 

By:

/s/ BARBARA R. MARKS

 

Printed Name:

Barbara R. Marks

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,
as Syndication Agent and Liquidity Bank

 

 

 

 

 

By:

/s/ ROBERT J. KANE

 

Printed Name:

Robert J. Kane

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,
as Documentation Agent and Liquidity Bank

 

 

 

 

 

By:

/s/ FLORENCE POURCKET

 

Printed Name:

Florence Pourcket

 

Title:

Managing Director

 

 

 

 

By:

/s/ CLAUDIA ZARATE

 

Printed Name:

Claudia Zarate

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, ACTING THROUGH ITS
CAYMAN ISLANDS BRANCH,
as Documentation Agent

 

 

 

 

 

By:

/s/ KARL STUDER

 

Printed Name:

Karl Studer

 

Title:

Director

 

 

 

 

By:

/s/ ALAIN SCHMID

 

Printed Name:

Alain Schmid

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, ACTING THROUGH ITS
CAYMAN ISLANDS BRANCH,
as Liquidity Bank

 

 

 

 

 

By:

/s/ KARL STUDER   

 

Printed Name:

Karl Studer

 

Title:

Director

 

 

 

 

By:

/s/ ALAIN SCHMID

 

Printed Name:

Alain Schmid

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as Documentation Agent and Liquidity Bank

 

 

 

 

 

By:

/s/ JAMES PURKY

 

Printed Name:

James Purky

 

Title:

Vice President

 

 

 

 

By:

/s/ ANDREW SHERMAN

 

Printed Name:

Andrew Sherman

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY,
as Liquidity Bank

 

 

 

 

 

By:

/s/ JESSE A. REID JR.

 

Printed Name:

Jesse A. Reid Jr.

 

Title:

Vice President & Manager

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,
as Liquidity Bank

 

 

 

 

 

By:

/s/ GREG HENNENFRENT

 

Printed Name:

Greg Hennenfrent

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ JOE PHILBIN

 

Printed Name:

Joe Philbin

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL
ASSOCIATION,
as Liquidity Bank

 

 

 

 

 

By:

/s/ ROBERT J. DEVIR

 

Printed Name:

Robert J. Devir

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,
as Liquidity Bank

 

 

 

 

 

By:

 

/s/ HUGH E. BROWN

 

Printed Name:

Hugh E. Brown

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,
as Liquidity Bank

 

 

 

 

 

By:

/s/ BEN CARSWELL

 

Printed Name:

Ben Carswell

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK,
as Liquidity Bank

 

 

 

 

 

By:

/s/ DANIEL TWENGE

 

Printed Name:

Daniel Twenge

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,
as Liquidity Bank

 

 

 

 

 

By:

/s/ JENNIFER WENDROW

 

Printed Name:

Jennifer Wendrow

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG,
NEW YORK BRANCH,
as Liquidity Bank

 

 

 

 

 

By:

/s/ HEIDI SANDQUIST

 

Printed Name:

Heidi Sandquist

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ MING K. CHU 

 

Printed Name:

Ming K. Chu

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V.,
as Liquidity Bank

 

 

 

 

 

By:

/s/ ANTHONY VAN VLIET

 

Printed Name:

Anthony van Vliet

 

Title:

Director

 

 

 

 

By:

/s/

 

Printed Name:

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,
as Liquidity Bank

 

 

 

 

 

By:

/s/ PETER LOPOUKHINE

 

Printed Name:

Peter Lopoukhine

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.,
as Liquidity Bank

 

 

 

 

 

By:

/s/ DAVID CARRINGTON

 

Printed Name:

David Carrington

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ MARC BRONDYKE

 

Printed Name:

Marc Brondyke

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,
NEW YORK BRANCH
as Liquidity Bank

 

 

 

 

 

By:

/s/ LYNN ZENNARIO

 

Printed Name:

Lynn Zennario

 

Title:

Director

 

 

 

 

By:

/s/ ANDREW Y. NG

 

Printed Name:

Andrew Y. Ng

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA ARGENTARIA S.A.,
as Liquidity Bank

 

 

 

 

 

By:

/s/ ANNE-MAUREEN SARFATI

 

Printed Name:

Anne-Maureen Sarfati

 

Title:

Vice President

 

 

 

 

By:

/s/ HECTOR O. VILLEGAS

 

Printed Name:

Hector O. Villegas

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

 

AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED,
as Liquidity Bank

 

 

 

By:

 /s/ JOHN W. WADE

 

Printed Name:

John W. Wade

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

FORTIS BANK SA/NV CAYMAN ISLANDS
BRANCH,
as Liquidity Bank

 

 

 

 

 

By:

 /s/ DARREL HO

 

Printed Name:

Darrel Ho

 

Title:

Vice President

 

 

 

 

By:

 /s/ JAMIE L. SILVER

 

Printed Name:

Jamie L. Silver

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,
as Liquidity Bank

 

 

 

 

 

By:

 /s/ NICHOLAS BELL

 

Printed Name:

Nicholas Bell

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

MIZHUO CORPORATE BANK, LTD.,
as Liquidity Bank

 

 

 

 

 

By:

 /s/ HIDEKATSU TAKE

 

Printed Name:

Hidekatsu Take

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER, S.A., NEW YORK
BRANCH,
as Liquidity Bank

 

 

 

 

 

By:

 /s/ CARLOS DE PAULA

 

Printed Name:

Carlos de Paula

 

Title:

Executive Director

 

 

 

 

 

By:

 /s/ PAUL LAMMEY

 

Printed Name:

Paul Lammey

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,
as Liquidity Bank

 

 

 

 

 

By:

 /s/ TODD MELLER

 

Printed Name:

Todd Meller

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

KBC BANK N.V.
as Liquidity Bank

 

 

 

 

 

By:

 /s/ FABIAN BOSMAN

 

Printed Name:

Fabian Bosman

 

Title:

Manager

 

 

 

 

By:

 /s/ PAUL D’HAEYER

 

Printed Name:

Paul D’Haeyer

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

 

CIBC INC.,
as Liquidity Bank

 

 

 

 

 

By:

 /s/ DOMINIC J. SORRESSO

 

Printed Name:

Dominic J. Sorresso

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

UNICREDITO ITALIANO S.P.A.,
NEW YORK BRANCH,
as Liquidity Bank

 

 

 

 

 

By:

 /s/ CHRISTOPHER J. ELDIN

 

Printed Name:

Christopher J. Eldin

 

Title:

Deputy Manager

 

 

 

 

 

 

 

By:

 /s/ SAIYED A. ABBAS

 

Printed Name:

Saiyed A. Abbas

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

ANNEX Y

 

Liquidity Commitments

 

Expiration Date: June 11, 2012

 

Banks

 

Percentage of Aggregate
Liquidity Commitment

 

Dollar
Amount

 

JPMorgan Chase Bank, N.A.

 

7.50%

 

$45,000,000

 

Citibank, N.A.

 

7.50%

 

$45,000,000

 

BNP Paribas

 

5.00%

 

$30,000,000

 

Credit Suisse, acting through its Cayman Islands Branch

 

5.00%

 

$30,000,000

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
New York Branch

 

5.00%

 

$30,000,000

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

4.17%

 

$25,000,000

 

Calyon New York Branch

 

4.17%

 

$25,000,000

 

HSBC Bank USA, National Association

 

4.17%

 

$25,000,000

 

SunTrust Bank

 

4.17%

 

$25,000,000

 

The Royal Bank of Scotland PLC

 

4.17%

 

$25,000,000

 

Morgan Stanley Bank

 

4.17%

 

$25,000,000

 

Bank of Montreal

 

4.17%

 

$25,000,000

 

ABN AMRO Bank N.V.

 

3.33%

 

$20,000,000

 

Deutsche Bank AG, New York Branch

 

3.33%

 

$20,000,000

 

ING Bank N.V.

 

3.33%

 

$20,000,000

 

Societe Generale

 

3.33%

 

$20,000,000

 

Standard Chartered Bank, New York Branch

 

3.33%

 

$20,000,000

 

Banco Bilbao Vizcaya Argentaria S.A.

 

3.33%

 

$20,000,000

 

Australia and New Zealand Banking Group Limited

 

3.33%

 

$20,000,000

 

Fortis Bank SA/NV Cayman Islands Branch

 

3.33%

 

$20,000,000

 

Barclays Bank PLC

 

3.33%

 

$20,000,000

 

Mizhuo Corporate Bank, LTD.

 

3.33%

 

$20,000,000

 

 

Y-1

--------------------------------------------------------------------------------


 

Banco Santander Centeral Hispano, S.A., New York Branch

 

1.67%

 

$10,000,000

 

The Bank of Nova Scotia

 

1.67%

 

$10,000,000

 

KBC Bank N.V.

 

1.67%

 

$10,000,000

 

CIBC Inc.

 

1.67%

 

$10,000,000

 

Unicredito Italiano S.P.A., New York Branch

 

0.83%

 

$5,000,000

 

TOTAL

 

100.0%

 

$600,000,000

 

 

Y-2

--------------------------------------------------------------------------------


 

EXHIBIT A to
Liquidity Agreement

 

BUNGE ASSET FUNDING CORP.

 

LIQUIDITY LOAN NOTE

 

$

New York, New York

 

[                          ], 2007

 

FOR VALUE RECEIVED, BUNGE ASSET FUNDING CORP., a Delaware  corporation (“BAFC”),
hereby promises to pay to the order of
                                                             (the “Liquidity
Bank”), in lawful money of the United States of America in immediately available
funds, at the office of the Administrative Agent (as defined in the Liquidity
Agreement referred to below) located at New York, New York, on the Liquidity
Commitment Expiration Date (as defined in the Liquidity Agreement referred to
below) the principal sum of                                                     
or, if less, then the unpaid principal amount of all Liquidity Loans (as defined
in the Liquidity Agreement) made by the Liquidity Bank pursuant to the Liquidity
Agreement.

 

BAFC promises also to pay interest on the unpaid principal amount of each
Liquidity Loan made by the Liquidity Bank in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 3.03 of
the Liquidity Agreement.

 

This Liquidity Loan Note evidences indebtedness incurred under and is subject to
the terms and provisions of and entitled to the benefits of a Eighth Amended and
Restated Liquidity Agreement, dated as of October 5, 2007 (as from time to time
in effect, the “Liquidity Agreement”), among BAFC, certain lenders (including
the Liquidity Bank) and JPMorgan Chase Bank, N.A., as agent for such lenders
(the “Administrative Agent”).  This Note is secured by the Fourth Amended and
Restated Security Agreement dated as of June 28, 2004, as from time to time in
effect, among BAFC, the Administrative Agent, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, as
Letter of Credit Agent, the Servicer and The Bank of New York, as Collateral
Agent.

 

As provided in the Liquidity Agreement, this Note is subject to voluntary and
mandatory prepayment, in whole or in part.

 

In case a Mandatory Liquidation Event (as defined in the Liquidity Agreement)
shall occur and be continuing, the principal of and accrued interest on this
Liquidity Loan Note may be declared to be due and payable in the manner and with
the effect provided in the Liquidity Agreement.

 

BAFC hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

A-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

 

BUNGE ASSET FUNDING CORP.

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B to
Liquidity Agreement

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Eighth Amended and Restated Liquidity Agreement, dated
as of October 5, 2007 (the “Liquidity Agreement”), among Bunge Asset Funding
Corp., JP Morgan Chase Bank, N.A. as Administrative Agent and the Liquidity
Banks named therein.  Terms defined in the Liquidity Agreement are used herein
with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Annex 1 agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Liquidity Agreement as of the
date hereof equal to the percentage interest specified on Annex 1 of all
outstanding rights and obligations under the Liquidity Agreement.  After giving
effect to such sale and assignment, the Assignee’s Percentage of the Aggregate
Liquidity Commitment and the amount of Liquidity Loans owing to the Assignee
will be as set forth on Annex 1.

 

2.             The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Transaction Documents or any other instrument or
document furnished pursuant thereto; (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Program Party or the performance or observance by any Program Party of any of
its obligations under the Transaction Documents or any other instrument or
document furnished pursuant thereto; and (iv) attaches the Liquidity Loan Note
or Notes held by the Assignor and requests that the Administrative Agent
exchange such Liquidity Loan Note or Notes for a new Liquidity Loan Note or
Notes payable to the order of the Assignee in an amount equal to the Percentage
of the Aggregate Liquidity Commitment assumed by the Assignee pursuant hereto or
new Liquidity Loan Notes payable to the order of the Assignee in an amount equal
to the Percentage of the Aggregate Liquidity Commitment assumed by the Assignee
pursuant hereto and to the order of the Assignor in an amount equal to the
Percentage of the Aggregate Liquidity Commitment retained by the Assignor under
the Liquidity Agreement, respectively, as specified on Annex 1.

 

3.             The Assignee (i) confirms that it has received a copy of the
Liquidity Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent,

 

B-1

--------------------------------------------------------------------------------


 

the Assignor or any other Liquidity Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Liquidity Agreement;
(iii) attaches the letters from each Series 2000-1 Rating Agency required by
subsection 11.05(a)(iv) of the Liquidity Agreement; (iv) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Liquidity Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Liquidity Agreement are required to be performed by it as a
Liquidity Bank (including the obligations set forth at Sections 11.12 and 11.17
of the Liquidity Agreement); and (vi) attaches any U.S. Internal Revenue Service
form required under subsection 11.05(a)(v) of the Liquidity Agreement.

 

4.             Following the execution of this Assignment and Assumption, it
will be delivered to the Administrative Agent and the Guarantor for acceptance. 
The effective date for this Assignment and Assumption (the “Effective Date”)
shall be the date of acceptance hereof by the Administrative Agent and the
Guarantor, unless otherwise specified on Annex 1.

 

5.             Upon such acceptance by the Administrative Agent and the
Guarantor, as of the Effective Date, (i) the Assignee shall be a party to the
Liquidity Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Liquidity Bank thereunder and
(ii) the Assignor shall, to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Liquidity Agreement.

 

6.             Upon such acceptance by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Liquidity Agreement and the Liquidity Loan Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to the Assignee.  The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Liquidity Agreement and the Liquidity Loan Notes for periods prior to the
Effective Date directly between themselves.

 

7.             This Assignment and Assumption shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

8.             This Assignment and Assumption may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Annex 1 to this Assignment and Assumption by telecopier shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Annex 1 to this
Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1
TO
ASSIGNMENT AND ASSUMPTION

 

Percentage of Aggregate Liquidity

Commitment assigned:

 

 

%

 

 

 

 

Assignee’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignee after giving effect
to such sale and assignment:

 

$

 

 

 

 

 

Principal Amount of Liquidity Loans payable to Assignee after giving effect to
such sale and assignment:

 

$                   —

 

 

 

 

 

Assignor’s Percentage of the Aggregate Liquidity Commitment after giving effect
to such sale and assignment:

 

 

%

 

 

 

 

Assignor’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignor after giving effect
to such sale and assignment:

 

$

 

 

 

 

 

Principal Amount of Liquidity Loans payable to Assignor after giving effect to
such sale and assignment:

 

$

 

 

--------------------------------------------------------------------------------


 

Effective Date (if other than date of acceptance

 

 

by Administrative Agent):

 

, 20

 

 

[                                                                                                ],

 

as Assignor,

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

 

Dated                       , 20

 

--------------------------------------------------------------------------------


 

 

[                                                                                               ],

 

as Assignee

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

 

Dated                           , 20

 

 

Accepted this          day  of                      20

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

 

 

Title

 

 

 

 

Dated                           , 20

 

 

 

 

 

BUNGE LIMITED,

 

as Guarantor

 

 

 

 

 

By

 

 

 

 

 

 

Title

 

 

 

 

 

 

Dated                             , 20

 

 

--------------------------------------------------------------------------------
